Exhibit 10.24

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Asterisks denote omissions.

CLINICAL TRIAL COLLABORATION AGREEMENT

This CLINICAL TRIAL COLLABORATION AGREEMENT (the “Agreement”) is made and
entered into as of the date of the last signature affixed hereto (the “Effective
Date”) by and between Idenix Pharmaceuticals, Inc., a Delaware corporation with
a place of business at 60 Hampshire Street, Cambridge, MA 02139 (“Idenix”); and
Janssen Pharmaceuticals, Inc., a Pennsylvania corporation with a place of
business at 1125 Trenton-Harbourton Road, Titusville, New Jersey 08560
(“Janssen”). Idenix and Janssen may be referred to herein individually as a
“Party,” or collectively as the “Parties.”

RECITALS

WHEREAS, Idenix and Janssen desire to collaborate on one or more clinical trials
of a combination therapy using the Janssen proprietary protease inhibitor
identified as TMC435 that is in-licensed from Medivir AB (“Medivir”) and the
Idenix proprietary nucleotide analog pro-drug NS5A inhibitor identified as
IDX-719 for the treatment of Hepatitis C Virus infection; and

WHEREAS, Idenix and Janssen desire to collaborate on one or more clinical trials
of a combination therapy using the Janssen proprietary protease inhibitor
identified as TMC435 that is in-licensed from Medivir, Janssen proprietary
non-nucleotide polymerase inhibitor identified as TMC647055 and the Idenix
proprietary NS5A inhibitor identified as IDX-719 for the treatment of Hepatitis
C Virus infection.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises and covenants contained herein, the Parties agree as follows:

ARTICLE 1

DEFINITIONS

The terms in this Agreement with initial letters capitalized, whether used in
the singular or the plural, shall have the meaning set forth below or, if not
listed below, the meaning designated in places throughout this Agreement.

1.1 “2-Direct Acting Antiviral (2-DAA) Combined Therapy” shall mean a therapy
using the 435 Compound and the Idenix Compound in combination, with or without
ribavirin as the Parties shall agree, either administered separately or in any
single mode of administration. The 2-DAA Combined Therapy shall only be required
to include the formulations of each of the 435 Compound and the Idenix Compound
that are being developed by the Parties on the Effective Date.



--------------------------------------------------------------------------------

1.2 “3-Direct Acting Antiviral (3-DAA) Combined Therapy” shall mean a therapy
using the 435 Compound, the ritonavir-boosted 055 Compound, and the Idenix
Compound in combination, with or without ribavirin as the Parties shall agree,
either administered separately or in any single mode of administration. The
3-DAA Combined Therapy shall only be required to include the formulations of
each of the 435 Compound, 055 Compound and the Idenix Compound that are being
developed by the Parties on the Effective Date.

1.3 “2-DAA Combined Therapy IND” shall have the meaning set forth in
Section 2.1(f).

1.4 “3-DAA Combined Therapy IND” shall have the meaning set forth in
Section 2.1(g).

1.5 “2-DAA DDI Trial” shall have the meaning set forth in Section 2.1(a).

1.6 “3-DAA DDI Trial” shall have the meaning set forth in Section 2.1(b).

1.7 “2-DAA Phase 2 Trial” shall have the meaning set forth in Section 2.1(a).

1.8 “3-DAA Phase 2 Trial” shall have the meaning set forth in Section 2.1(b).

1.9 “055 Compound” shall mean the Janssen proprietary non-nucleotide polymerase
inhibitor TMC647055.

1.10 “435 Compound” shall mean the Janssen proprietary protease inhibitor
TMC435, also referred to as simeprevir.

1.11 “AAA” shall have the meaning set forth in Section 13.3.b of this Agreement.

1.12 “Affiliates” shall mean, with respect to a particular Party, an entity
that, directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with such Party. As used in this
section, the term “controls” (with correlative meanings for the terms
“controlled by” or “under common control with”) means (a) that an entity or
company owns, directly or indirectly, more than fifty percent (50%) of the
voting stock of another entity, or (b) that an entity, person or group otherwise
has the actual ability to control and direct the management of the entity,
whether by contract or otherwise. For clarity, Novartis Pharma AG shall not be
considered an Affiliate of Idenix.



--------------------------------------------------------------------------------

1.13 “Aggregate Safety Information” shall mean, with respect to a Party’s Single
Agent Compound, the (a) safety information for such Single Agent Compound that
is Joint Study Data in combination with (b) safety information from all other
clinical trials of such Single Agent Compound, whether alone or in combination
with another pharmaceutical agent, in each case including information related to
serious adverse events, adverse drug reactions, adverse events, discontinuations
due to adverse events, and Grade 3 and Grade 4 laboratory abnormalities.
Aggregate Safety Information, that is not Joint Safety Data, shall be presented
in a tabular format only, without attribution to the specific clinical trial in
which the data was generated, and disclosed in accordance with Section 9.3.

1.14 “Agreement” shall have the meaning set forth in the preamble to this
Agreement.

1.15 “Applicable Law” shall mean all applicable laws, rules and regulations
(whether federal, state or local) that may be in effect from time to time and
applicable to conduct under this Agreement, including current Good Manufacturing
Practices (cGMP) and current Good Clinical Practices (cGCP).

1.16 “Bankruptcy Code” shall have the meaning set forth in Section 12.12 of this
Agreement.

1.17 “Breaching Party” shall have the meaning set forth in Section 12.2(a) of
this Agreement.

1.18 “Clinical Supply and Quality Agreement” shall have the meaning set forth in
Section 4.3 of this Agreement.

1.19 “Collaboration Budget” shall have the meaning set forth in Section 7.1 of
this Agreement.

1.20 “Collaboration Expenses” shall mean the internal costs and direct
out-of-pocket costs that are paid or incurred by a Party or any of its
Affiliates that are directly attributable or reasonably allocable to the conduct
of the Collaboration Trials, but only to the extent consistent with each
Collaboration Trial Protocol and the Collaboration Budget. Collaboration
Expenses shall be determined and charged as provided in Article 7. No allocation
for management, overhead, supply of Idenix Compound, 435 Compound or 055
Compound, or Third Party License Payments due on either the Idenix Compound or
the 435 Compound or 055 Compound, to the extent such Third Party License
Payments exist, shall be included in Collaboration Expenses. Subject to the
foregoing, Collaboration Expenses shall include: (a) the FTE Costs and direct
out-of-pocket costs incurred in connection with the planning, conduct,
statistical analysis and reporting of the Collaboration Trials, including the
cost of Collaboration Trial subject recruitment initiatives; and (b) the FTE
Costs and direct out-of-pocket costs incurred in connection with regulatory
activities in support of the Collaboration Trials, including filing, maintenance
and other fees incurred to Regulatory Authorities, preparation and, in the case
of Idenix, assistance as necessary with the preparation of Collaboration Trial
Regulatory Documentation, and regulatory submissions for, and the obtaining and
maintenance of



--------------------------------------------------------------------------------

INDs (if applicable), including compliance with ongoing reporting requirements
of such Regulatory Authorities and adverse event recordation. For the avoidance
of doubt, Collaboration Expenses shall not include expenses incurred as
described in Article 4 (regarding Manufacturing and supply), Article 6
(regarding intellectual property) or Section 7.3 (regarding licenses to Third
Party Patents).

1.21 “Collaboration Trial” or “Collaboration Trials” shall have the meaning set
forth in Section 2.1(a) and (b) of this Agreement.

1.22 “Collaboration Trial Regulatory Documentation” shall mean any Regulatory
Documentation to be submitted for the conduct of a Collaboration Trial, but
excluding (a) any Regulatory Documentation that is Idenix Technology and (b) any
Regulatory Documentation that is Janssen Technology. For clarity, to the extent
that the Collaboration Trial is conducted using the IND for the Idenix Compound,
such IND shall not be considered Collaboration Trial Regulatory Documentation.

1.23 “Confidential Information” shall have the meaning set forth in Section 9.1
of this Agreement.

1.24 “Control” or “Controlled” shall mean, with respect to particular
information or intellectual property, that the applicable Party owns or has a
license to such information or intellectual property and has the ability to
grant a license or sublicense to the other Party as provided for herein without
violating the terms of any agreement or other arrangement with any Third Party.

1.25 “Cure Period” shall have the meaning set forth in Section 12.2(a) of this
Agreement.

1.26 “Dispute” shall have the meaning set forth in Section 13.3 of this
Agreement.

1.27 “Effective Date” shall have the meaning set forth in the preamble to this
Agreement.

1.28 “Executive Officers” shall have the meaning set forth in Section 2.1(a) of
this Agreement.

1.29 “FCPA” shall mean the Foreign Corrupt Practices Act of 1977, 15 U.S.C. §§
78dd-1, et seq and its regulations.

1.30 “FDA” shall mean the United States Food and Drug Administration, or any
successor agency having the same or similar authority.



--------------------------------------------------------------------------------

1.31 “FTE Costs” of a Party shall be calculated by multiplying (a) the total
number of such Party’s FTEs performing activities pursuant to this Agreement by
(b) the FTE Rate.

1.32 “FTE Rate” shall mean the annual rate of [**] U.S. Dollars (US$[**]) to be
used by both Parties in determining the cost of a full-time employee in the
applicable functional area. “FTE Rate” shall include wages and salaries,
employee benefits, bonus, travel and entertainment, supplies and other direct
expenses. “Supplies” include lab and animal related supplies, and other research
and development operating supplies. “Other direct expenses” include
non-collaboration specific research and development contractors. FTE Rate shall
include indirect allocations such as human resources, finance, occupancy or
depreciation and administrative support.

1.33 “FTE” shall mean the equivalent of the work of one (1) employee full time
for one (1) year. Any individual who devotes less than full-time work shall be
treated as an FTE on a pro-rata basis based upon the percentage of that
individual’s business time devoted to performing activities pursuant to this
Agreement. No individual shall be charged at greater than one FTE.

1.34 “Good Clinical Practices (cGCP)” shall mean, as to the United States and
the European Union, applicable good clinical practices as in effect in the
United States and the European Union, respectively, during the Term and, with
respect to any other jurisdiction, clinical practices equivalent to good
clinical practices as then in effect in the United States or the European Union.

1.35 “Good Manufacturing Practices (cGMP)” shall mean, as to the United States
and the European Union, applicable good manufacturing practices as in effect in
the United States and the European Union, respectively, during the Term and,
with respect to any other jurisdiction, manufacturing practices equivalent to
good manufacturing practices as then in effect in the United States or the
European Union.

1.36 “Idenix” shall have the meaning set forth in the preamble to this
Agreement.

1.37 “Idenix Compound” shall mean the Idenix proprietary NS5A inhibitor IDX-719.

1.38 “Idenix Indemnitees” shall have the meaning set forth in Section 11.2 of
this Agreement.

1.39 “Idenix Invention(s)” shall mean any Invention which relates solely to
(a) the composition of the Idenix Compound, or (b) a method of Manufacture of
the Idenix Compound, or (c) a method of use of the Idenix Compound other than as
part of the 2-DAA Combined Therapy or 3-DAA Combined Therapy.



--------------------------------------------------------------------------------

1.40 “Idenix Know-How” shall mean any Know-How Controlled by Idenix. For
clarity, this includes Idenix Inventions and Idenix Study Data.

1.41 “Idenix Patent” shall mean any Patent that solely covers any Idenix
Invention. For avoidance of doubt, any Patent that covers an Idenix Invention
and any other type of Invention is a Joint Patent.

1.42 “Idenix Study Data” shall have the meaning set forth in Section 8.2 of this
Agreement.

1.43 “Idenix Technology” shall mean all inventions, discoveries, technology,
know-how, information (including Regulatory Documentation), ideas, data, and
materials, whether or not patented or patentable, owned or Controlled by Idenix
or an Idenix Affiliate prior to or during the Term (other than as a result of a
license granted under this Agreement) to the extent that such inventions,
discoveries, technology, know-how, information, data, and materials are
necessary for the conduct of the Collaboration Trials and are related to the
Idenix Compound, the 2-DAA Combined Therapy or 3-DAA Combined Therapy, but
excluding (a) any Inventions, (b) any Joint Study Data and (c) Collaboration
Trial Regulatory Documentation. For clarity, Idenix Technology shall include
Idenix Know-How and Idenix Patents.

1.44 “[I][i]nclude(ing)” (and words with correlative meaning) shall mean
include(ing) without limitation.

1.45 “IND” shall mean (a) an Investigational New Drug Application as defined in
the United States Food, Drug and Cosmetic Act, as amended, and regulations
promulgated thereunder, or any successor application or procedure required to
initiate clinical testing of a drug in humans in the United States; (b) a
counterpart of such an Investigational New Drug Application that is required in
any other country in the Territory before beginning clinical testing of a drug
in humans in such country, including, for clarity, a “Clinical Trial
Application” in the European Union; and (c) all supplements and amendments to
any of the foregoing.

1.46 “Indemnify” shall have the meaning set forth in Section 11.1 of this
Agreement.

1.47 “Infringe” or “Infringement” shall have the meaning set forth in
Section 6.4(a) of this Agreement.

1.48 “Interest” shall mean simple interest at the rate of [**] percent ([**]%)
per month or, if less, the maximum rate permitted under Applicable Law.



--------------------------------------------------------------------------------

1.49 “Invention” shall mean any invention, discovery, technology, know-how,
information or idea, whether or not patentable, that is conceived, discovered,
developed or first actually reduced to practice by or on behalf of a Party, or
by or on behalf of the Parties together, arising from or in the scope of
activities to be conducted under this Agreement, but excluding any Study Data.
For clarity, Inventions do not include any invention, discovery, technology,
know-how, information or idea conceived, discovered, developed or first actually
reduced to practice, prior to the Effective Date or after the Effective Date
through activities conducted by or on behalf of a Party outside of the scope of
activities to be conducted under this Agreement.

1.50 “Janssen” shall have the meaning set forth in the preamble to this
Agreement.

1.51 “Janssen Indemnitees” shall have the meaning set forth in Section 11.1 of
this Agreement.

1.52 “Janssen Invention(s)” shall mean any Invention which relates solely to
(a) the composition of the 435 Compound, or (b) the composition of the 055
Compound, or (c) a method of Manufacture of the 435 Compound, or (d) a method of
Manufacture of the 055 Compound, or (e) a method of use of the 435 Compound or
(d) a method of use of the 055 Compound other than as part of the 2-DAA Combined
Therapy or 3-DAA Combined Therapy.

1.53 “Janssen Know-How” shall mean any Know-How Controlled by Janssen. For
clarity, this includes Janssen Inventions and Janssen Study Data.

1.54 “Janssen Patent(s)” shall mean any Patent that solely covers any Janssen
Invention. For avoidance of doubt, any Patent that covers a Janssen Invention
and any other type of Invention is a Joint Patent.

1.55 “Janssen Regulatory Documentation” shall have the meaning set forth in
Section 5.1(b)(v) of this Agreement.

1.56 “Janssen Study Data” shall have the meaning set forth in Section 8.2 of
this Agreement.

1.57 “Janssen Technology” shall mean all inventions, discoveries, technology,
know-how, information (including Regulatory Documentation), ideas, data, and
materials, whether or not patented or patentable, owned or Controlled by Janssen
or a Janssen Affiliate prior to or during the Term (other than as a result of a
license granted under this Agreement) to the extent that such inventions,
discoveries, technology, know-how, information, data, and materials are
necessary for the conduct of the Collaboration Trials and are related to the 435
Compound, 055 Compound, 2-DAA Combined Therapy or 3-DAA Combined Therapy, but
excluding (a) any Inventions, (b) any Joint Study Data and (c) Collaboration
Trial Regulatory Documentation. For clarity, Janssen Technology shall include
Janssen Know-How and Janssen Patents.



--------------------------------------------------------------------------------

1.58 “Joint Development Committee” or “JDC” shall have the meaning set forth in
Section 2.3 of this Agreement.

1.59 “Joint Invention(s)” shall have the meaning set forth in Section 6.2(c) of
this Agreement.

1.60 “Joint Patent(s)” shall have the meaning set forth in Section 6.2(c)(i) of
this Agreement.

1.61 “Joint Study Data” shall have the meaning set forth in Section 8.2 of this
Agreement.

1.62 “Know-How” shall mean all commercial, technical, scientific and other
know-how and information, inventions, trade secrets, knowledge, technology,
methods, processes, practices, formulae, instructions, skills, techniques,
procedures, experiences, ideas, technical assistance, designs, drawings,
assembly procedures, computer programs, specifications, data and results not
generally known to the public (including biological, chemical, pharmacological,
toxicological, pharmaceutical, physical and analytical, pre-clinical, clinical,
safety, manufacturing and quality control data and know-how, including study
designs and protocols), in all cases, whether or not patentable, in written,
electronic or any other form now known or hereafter developed.

1.63 “Losses” shall have the meaning set forth in Section 11.1 of this
Agreement.

1.64 “Manufacture” or “Manufacturing” shall mean, with respect to a Party’s
Single Agent Compound, the manufacturing, processing, formulating, release,
packaging, labeling, holding (including storage), and quality control testing
(including release) of such Single Agent Compound, so as to be suitable for use
in the Collaboration Trials under Applicable Law.

1.65 “Medivir” shall have the meaning set forth in the recitals of this
Agreement.

1.66 “Medivir Agreement” shall mean the Research Development and License
Agreement between Medivir AB and Tibotec Pharmaceuticals Ltd., dated
November 29, 2004.

1.67 “Medivir Territories” shall mean Denmark, Finland, Iceland, Norway, Sweden
(including their possessions and territories, including Greenland, Faeroes,
Aaland and Spitzbergen).



--------------------------------------------------------------------------------

1.68 “Non-Breaching Party” shall have the meaning set forth in Section 12.2(a)
of this Agreement.

1.69 “Non-Prosecuting Party” shall have the meaning set forth in
Section 6.2(c)(i) of this Agreement.

1.70 “Officials” shall have the meaning set forth in Section 10.9 of this
Agreement.

1.71 “Operational Matters” shall have the meaning set forth in Section 2.1(d) of
this Agreement.

1.72 “Party” or “Parties” shall have the meaning set forth in the preamble to
this Agreement.

1.73 “Patent” shall mean (a) any patent or patent application and (b) any
substitutions, divisions, continuations, continuations-in-part, reissues,
renewals, registrations, confirmations, re-examinations, extensions,
supplementary protection certificates and the like, and any provisional
applications, of any such patent or patent application.

1.74 “Payment” shall have the meaning set forth in Section 10.10 of this
Agreement.

1.75 “Person” shall mean an individual, sole proprietorship, partnership,
limited partnership, limited liability partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture or other similar entity or organization, including a
government or political subdivision, department or supplementary protection
certificates and the like, and any provisional applications, of any such patent
or patent application, and any foreign or international equivalent of any of the
foregoing agency of a government.

1.76 “Prosecuting Party” shall have the meaning set forth in Section 6.2(c)(i)
of this Agreement.

1.77 “Protocol” shall have the meaning set forth in Section 2.1(a) and
Section 2.1(b) of this Agreement.

1.78 “Regulatory Authority” shall mean the FDA or any other governmental
authority outside the United States (whether national, federal, provincial
and/or local) that is the counterpart to the FDA in the applicable portion of
the Territory, including the European Medicines Agency for the European Union.



--------------------------------------------------------------------------------

1.79 “Regulatory Documentation” shall mean, with respect to a drug candidate or
product, all submissions to Regulatory Authorities in connection with the
development of such product and/or related to the clinical testing of such drug
candidate or product in humans, including, but not limited to, all INDs, drug
master files, correspondence with regulatory agencies, periodic safety update
reports, adverse event files, complaint files, inspection reports and
manufacturing records, in each case together with all supporting documents
(including documents with respect to clinical data).

1.80 “Results” shall have the meaning set forth in Section 9.6(c) of this
Agreement.

1.81 “Right of Cross-Reference” shall mean, with regard to a Party, allowing the
applicable Regulatory Authority in a country to have access to relevant
information contained in Regulatory Documentation filed with such Regulatory
Authority with respect to a Party’s Single Agent Compound, only to the extent
necessary for the conduct of a Collaboration Trial in such country, and without
disclosing such information to the other Party.

1.82 “Safety Reason” shall mean, with respect to the proposed Collaboration
Trial(s), based upon a reasonable belief of a Party that the conduct of the
Collaboration Trial(s) could have a detrimental effect on the safety, health or
welfare of subjects enrolled in the Collaboration Trial(s).

1.83 “Single Agent Compound” shall mean, (a) with respect to Janssen, the 435
Compound or the 055 Compound (each hereinafter, a “Janssen Compound”), and
(b) with respect to Idenix, the Idenix Compound.

1.84 “Study Data” shall have the meaning set forth in Section 8.1 of this
Agreement.

1.85 “Term” shall have the meaning set forth in Section 12.1 of this Agreement.

1.86 “Territory” shall mean the world.

1.87 “Third Party” shall mean any person or entity other than Idenix and Janssen
and their respective Affiliates.

1.88 “Third Party Claim” shall have the meaning set forth in Section 11.1 of
this Agreement.

1.89 “Third Party Patent” shall mean a Patent owned or controlled by a Third
Party that (a) Covers the Idenix Compound, and the 435 Compound and/or the 055
Compound or (b) does not cover any of the Idenix Compound, the 435 Compound and
the 055 Compound, but otherwise covers the conduct of the Collaboration Trials
under this Agreement.



--------------------------------------------------------------------------------

1.90 “Third Party License Payments” shall mean any payments (e.g., upfront
payments, milestones, royalties) due to any Third Party under license agreements
or other written agreements granting rights to intellectual property owned or
controlled by such Third Party to the extent that such rights are necessary for
the making, using or importing of a Party’s Single Agent Compound for the
conduct of a Collaboration Trial.

ARTICLE 2

COLLABORATION SCOPE; GOVERNANCE

2.1 Scope of Collaboration; Governance of Agreement.

(a) 2-DAA Combined Therapy. The Parties intend, pursuant to this Agreement, to
collaborate to conduct clinical trial(s) of the 2-DAA Combined Therapy, which
shall include (i) a clinical trial in healthy volunteers to evaluate drug-drug
interactions between the 435 Compound and the Idenix Compound (hereinafter
“2-DAA DDI Trial”) and (ii) a Phase 2 clinical trial evaluating the 2-DAA
Combined Therapy (hereinafter “2-DAA Phase 2 Trial”) (each, a “Collaboration
Trial,” and collectively, the “Collaboration Trials”). The Parties agree that
the 2-DAA Phase 2 Trial shall not be commenced until the results of the 2-DAA
DDI Trial are received. Upon receipt of the 2-DAA DDI Trial results, the Parties
will have [**] business days to determine whether to proceed with the 2-DAA
Phase 2 Trial. If the Parties do not agree to proceed, this Agreement shall be
considered to terminate pursuant to Sections 12.6(a), if Janssen is that Party
that does not agree to proceed, or 12.7, if Idenixis the Party that does not
agree to proceed; notwithstanding anything to the contrary in Section 12.6(a) or
12.7, such termination shall be effective immediately upon the expiration of the
[**] business day period. Each Collaboration Trial of this Section 2.1(a) shall
be conducted in accordance with a protocol (the “Protocol”) to be agreed upon by
the Parties through agreement of the JDC, with such amendments as may be agreed
upon by the JDC; provided that (A) the Protocol for the 2-DAA DDI Trial shall be
substantially similar to the protocol entitled “A Phase 1, Randomized,
Multiple-Dose Study to Evaluate the Pharmacokinetic Drug-Drug Interaction
between IDX-719 and Simeprevir in Healthy Subjects” attached hereto as Exhibit
A, and (B) the Protocol for the Phase 2 clinical trial shall be substantially
similar to the protocol synopsis entitled “A Randomized Study to Evaluate the
Safety and Efficacy of IDX719 in Combination with Simeprevir and Ribavirin for
12 Weeks in Subjects with Chronic Hepatitis C Infection” attached hereto as
Exhibit B, and provided further that if the Parties fail to agree, despite the
exercise of good faith efforts by both Parties on the final Protocol for the
2-DAA Phase 2 Trial of the 2-DAA Combined Therapy within [**]



--------------------------------------------------------------------------------

business days after each Party receives the results from the 2-DAA DDI Trial, or
such later date as may be agreed upon by the Parties, then in each case such
dispute shall be referred to the Global Head, Infectious Disease of the Janssen
Pharmaceutical Companies of Johnson & Johnson and the Chief Medical Officer of
Idenix (or their respective designees) (each an “Executive Officer” and
collectively the “Executive Officers”) for resolution. If in each case the
Executive Officers are unable to reach resolution within [**] business days
after such referral to them, then the final decision regarding the final
Protocol for the Collaboration Trials under this Section will be made by the
Executive Officer of Idenix, so long as Idenix in good faith considers and
incorporates any comments raised by Janssen.

(b) 3-DAA Combined Therapy.

(i) The Parties intend, pursuant to this Agreement, to collaborate to conduct
clinical trial(s) of the 3-DAA Combined Therapy, which shall include (x) a
clinical trial in healthy volunteers to evaluate drug-drug interactions among
the 435 Compound, 055 Compound and the Idenix Compound (hereinafter “3-DAA DDI
Trial”) and (y) unless a Safety Reason arises in the 3-DAA DDI Trial that
precludes the development of the 3-DAA Combined Therapy, a Phase 2 clinical
trial evaluating the 3-DAA Combined Therapy (the “3-DAA Phase 2 Trial”) (each, a
“Collaboration Trial,” and collectively, the “Collaboration Trials”). Unless
2.1(b)(i)(y) applies, Idenix shall proceed with the 3-DAA Phase 2 Trial after
the results of the 3-DAA DDI Trial are received and in the event that Idenix
fails to proceed with the conduct of the 3-DAA Phase 2 Trial, in addition to any
other remedies that may be available to Janssen under this Agreement, the
Parties agree that the grant provided to Idenix in 3.1(ii) below relating to the
Joint Study Data will be automatically revoked except for communications by
Idenix to Regulatory Authorities.

(ii) Each of the Collaboration Trials of Section 2.1(b)(i) shall be conducted in
accordance with a protocol (the “Protocol”) to be agreed upon by the Parties
through agreement of the JDC, with such amendments as may be agreed upon by the
JDC; provided that (A) the Protocol for the 3-DAA DDI Trial shall be similar to
the Protocol for the 2-DAA DDI Trial attached hereto as Exhibit A and
(B) Janssen will provide the initial synopsis of the Protocol design for the
3-DAA Phase 2 Trial and the Protocol for such Clinical Trial shall be based upon
such synopsis. If the Parties fail to agree on (x) the final Protocol for the
3-DAA DDI Trial for the 3-DAA Combined Therapy on or before [**], or such later
date as may be agreed upon by the Parties, or (y) the final Protocol for the
3-DAA Phase 2 Trial within [**] business days after each Party receives the
results from the 3-DAA DDI Trial, or such later date as may be agreed upon by
the Parties, then in each case such dispute shall be referred to the Executive
Officers for resolution. If in each case the Executive Officers are unable to
reach resolution within [**] business days after such referral to them, then the
final decision regarding the final Protocol will be made by the



--------------------------------------------------------------------------------

Executive Officer of Janssen, so long as any suggestions by Janssen do not
exceed more than [**] percent ([**]%) of the allocated Collaboration Budget and
are consistent with the study design discussed between the parties at a December
2012 meeting and attached hereto as Exhibit C.

(c) The Parties agree to discuss in good faith the possibility of conducting
further clinical trials of the 2-DAA Combined Therapy and 3-DAA Combined
Therapy, but neither Party will be obligated to conduct any such further
clinical trials and, if the Parties agree to conduct any such further trials,
such further trials will be conducted in accordance with a separate agreement
between the Parties.

(d) All decisions made by the JDC shall be unanimous, except that Idenix shall,
subject to the oversight of the JDC as provided in Sections 2.3 and 2.4, manage
and be primarily responsible for the conduct of the Collaboration Trials and
have final say only with respect to (i) the selection and management of contract
research organizations and clinical study sites (including budget negotiations,
timelines and contingency planning), subject to Sections 5.1(a)(xi) and
5.1(b)(vii) with respect to site selection, (ii) conducting clinical study
start-up activities (including communicating with and obtaining approval from
institutional review boards and/or ethics committees, as applicable, and
drafting template informed consent forms), (iii) performing the appropriate FCPA
due diligence on the clinical research organization and reporting the results of
that diligence to Janssen; (iii) subject recruitment and retention activities,
(iv) ongoing site monitoring and quality assurance audits, (v) management of
safety reporting by contract research organizations and clinical study sites,
(vi) selection and oversight of the external drug safety monitoring board,
(vii) ongoing medical monitoring and (viii) inquiries from clinical study
subjects (collectively, the “Operational Matters”) in the conduct of the
Collaboration Trials; provided, however, that Idenix shall bring the matters
described in (i) and (viii) before the JDC for discussion, and shall consider
Janssen’s comments in good faith, before making a final decision about those
matters.

(e) Idenix shall be responsible for verifying that the clinical research
organization(s) and clinical study site(s) are conducting their services in
accordance with this Agreement, the relevant Protocol, the current state of
laboratory research art and Good Manufacturing Practices (“GMPs”), Good
Laboratory Practices (“GLPs”), and Good Clinical Practices (“GCPs”), and all
applicable laws and regulations (including, but not limited to, the Health
Insurance Portability and Accountability Act (“HIPAA”) regulations, the European
Union Data Protection Directive and the ICH guidelines, and the applicable laws
regarding the handling and storage of controlled substances), as amended from
time to time, as appropriate to the work.



--------------------------------------------------------------------------------

(f) The 2-DAA Combined Therapy Collaboration Trials shall be conducted under the
existing IND for the Idenix Compound with a Right of Cross-Reference to the
existing IND for the 435 Compound, or, if required by a Regulatory Authority,
pursuant to a new IND for the 2-DAA Combined Therapy (such new IND for the 2-DAA
Combined Therapy referred to herein as the “2-DAA Combined Therapy IND”), the
application for which Idenix shall compile and submit to such Regulatory
Authority, subject to JDC review and approval, and for which Idenix will be the
sponsor of record. Upon request, Janssen shall provide assistance to Idenix as
necessary or reasonably expected to be necessary in compiling and submitting the
Regulatory Documentation for the IND for the 2-DAA Combined Therapy, as further
specified in Section 5(b). The 2-DAA Combined Therapy IND shall include a Right
of Cross-Reference to the existing IND for the Idenix Compound and a Right of
Cross-Reference to the existing IND for the 435 Compound. For the avoidance of
doubt, each Party shall be responsible for filing all necessary Regulatory
Documentation to the existing IND for its respective Single Agent Compound,
including, but not limited to, the submission to such existing IND of serious
adverse event and adverse drug reaction cases emerging from any Collaboration
Trial. Each Party shall also notify the other Party of any serious adverse event
and adverse drug reaction cases emerging from any prior, ongoing or future
clinical trial involving such Party’s Single Agent Compound being conducted
outside of this Agreement. Costs associated with the 2-DAA Combined Therapy IND
shall be equally borne by the Parties. Costs associated with the IND for a
Party’s Single Agent Compound shall be borne exclusively by such Party.

(g) The 3-DAA Combined Therapy Collaboration Trials shall be conducted under the
existing IND for the Idenix Compound with a Right of Cross-Reference to the
existing IND for the 435 Compound and 055 Compound, to the extent such IND
exists, or, if recommended by a Regulatory Authority, pursuant to a new IND for
the 3-DAA Combined Therapy (such new IND for the 3-DAA Combined Therapy referred
to herein as the “3-DAA Combined Therapy IND”), the application for which Idenix
shall compile and submit to such Regulatory Authority, subject to JDC review and
approval, and for which Idenix will be the sponsor of record. Upon request,
Janssen shall provide assistance to Idenix as necessary or reasonably expected
to be necessary in compiling and submitting the Regulatory Documentation for the
IND for the 3-DAA Combined Therapy, as further specified in Section 5.1(b). The
3-DAA Combined Therapy IND shall include a Right of Cross-Reference to the
existing IND for the Idenix Compound and a Right of Cross-Reference to the
existing IND for the 435 Compound and 055 Compound, when filed. For the
avoidance of doubt, each Party shall be responsible for filing all necessary
Regulatory Documentation to the existing IND for its respective Single Agent
Compound, including, but not limited to, the submission to such existing IND of
serious adverse event and adverse drug reaction cases emerging from any
Collaboration Trial. Costs associated with the 3-DAA Combined Therapy IND shall
be equally borne by the Parties. Costs associated with the IND for a Party’s
Single Agent Compound, including, for clarity an IND for the 055 Compound, shall
be borne exclusively by such Party. Each Party shall notify the other Party of
any serious adverse event and adverse drug reaction cases emerging from any
prior, ongoing or future clinical trial involving such Party’s Single Agent
Compound being conducted outside of this Agreement.



--------------------------------------------------------------------------------

2.2 Safety Exchange.

a) This Section shall govern safety reporting arising from the Collaboration
Trials. Idenix will manage all drug safety activities.

b) The following definitions will apply for this Section 2.2 of this Agreement:

i. “Adverse Event,” “Serious Adverse Event” (“SAE”) and “Serious Adverse Drug
Reaction” (“SADR”) shall have the meanings provided such terms in the
International Conference on Harmonization (“ICH”) guideline for industry on
Clinical Safety Data Management (E2A, Definitions and Standards for Expedited
Reporting)

ii. “Business Day” means any day which is considered as an official working day
of the week typically not a Saturday, Sunday, a company or public holiday, but
may vary by country.

iii. “Calendar Day” means any day of the seven calendar day week.

iv. “CIOMS-I” means a standardized international reporting form for individual
case safety reports.

v. “Date of First Receipt”: For the purposes of Section 2.2 of this Agreement,
the “Date of First Receipt” is the date when any employee of either Party, its
Affiliate or its Third Party first becomes aware of safety-related information.

vi. “E2B”: The international standard for the transmittal of electronic safety
data.

vii. “Global Safety Database” is defined as the database containing all AE and
other safety information for the 2-DAA Combined Therapy and/or 3-DAA Combined
Therapy received by both Parties under the scope of Section 2.2 of this
Agreement. It is the authoritative data source for regulatory reporting and
responding to regulatory queries.

viii. “Personal Data” means any information relating to an identified or
identifiable natural person.



--------------------------------------------------------------------------------

ix. “Safety Issue” is defined as any information suggesting an emerging safety
concern or possible change in the risk-benefit balance for the Clinical
Material, including information on a possible causal relationship between an
Adverse Event and a drug, the relationship being unknown or incompletely
documented previously

x. “Sponsor” means an applicant or holder of clinical studies
applications/notifications (e.g. Investigational New Drug, Clinical Trial
Application or equivalent) where Janssen or Idenix holds any vigilance
responsibilities for conducting a Collaboration Trial for the 2-DAA Combined
Therapy and/or 3-DAA Combined Therapy.

c) Idenix shall be responsible for the maintenance of the Global Safety Database
for the 2-DAA Combined Therapy and the 3-DAA Combined Therapy, as well as the
collection, evaluation and reporting of Adverse Events, other safety data, and
any further pharmacovigilance information, arising from the Collaboration
Trials. Such pharmacovigilance activities shall be performed in accordance with
ICH guidance, meeting GCP standards, and in compliance with all Applicable Law.

d) Idenix will forward to Janssen at the address below via fax or secure e-mail
in CIOMS I or E2B format all fatal or life threatening SAE/SADR reports from the
Collaboration Trials within [**] Calendar Days of Date of First Receipt, all
other SAE/SADR reports including reports of suspected transmission of an
infectious agent via the 2-DAA Combined Therapy and/or 3-DAA Combined Therapy
from the Collaboration Trials within [**] calendar days of Date of First
Receipt, as well as reports of exposure during pregnancy (maternal and
paternal), lactation, and occupational exposure within [**] Calendar Days of
Date of First Receipt. [**], the SAE/SADR reports exchanged will be reconciled.

850 Ridgeview Drive

Horsham, PA 19044

Primary Fax: +1 215-293-9955 (Horsham)

General Mailbox: (secure e-mail only): GMS_AE_Inbo@its.jnj.com

e) Data Privacy. Each Party shall collect, use and disclose Personal Data
obtained in the course of performing the pharmacovigilance activities under
Section 2.2 of this Agreement solely for the purposes of complying with the
regulatory obligations as described in this Agreement, or as otherwise required
by Applicable Law or by a court order. Both Parties will use electronic,
physical, and other safeguards appropriate to the nature of the information to
prevent any use or disclosure of Personal Data other than as provided for by
this Agreement. Both Parties will also take reasonable precautions to protect
the Personal Data from accidental, unauthorised, or unlawful alteration or
destruction. Each Party will notify the other Party promptly of any accidental,
unauthorised, or unlawful destruction, loss, alteration, or disclosure of, or
access.



--------------------------------------------------------------------------------

f) Idenix will promptly make available to Janssen upon request such records as
Janssen may deem necessary or useful to perform medical assessment of any SAE
associated with the use of the 2-DAA Combined Therapy and/or 3-DAA Combined
Therapy, or pregnancy regardless of an associated SAE, reported during the
Study.

g) As Sponsor of the Collaboration Trials, Idenix will be responsible for
submitting all applicable Individual Case Safety Report (ICSRs) and aggregate
report submissions to Regulatory Authorities. Idenix will also submit
appropriate safety letters or safety reports to Study investigators, the
reviewing IRB and authorized Regulatory Authorities in accordance with
Applicable Laws, rules, regulations and guidelines. Janssen will be responsible
for submitting all applicable ICSRs that meet reporting obligations for either
Janssen Compound.

h) If Idenix determines there is a Safety Issue arising in the Collaboration
Trial that may be associated with the 2-DAA Combined Therapy and/or 3-DAA
Combined Therapy, Idenix will disclose such information to Janssen within [**]
Business Days after such determination.

i) If Idenix determines there is a need to amend the Protocol, revise the
informed consent form (ICF), or change the risk-benefit determination as a
result of any Safety Issue arising in the Study associated with the 2-DAA
Combined Therapy and/or 3-DAA Combined Therapy or where such an association
cannot be excluded, Idenix will notify Janssen within [**] Business Days after
such determination.

j) Joint Safety Management Team. The Parties agree to establish a Joint Safety
Management Team (JSMT) consisting of the Idenix safety committee and [**]
members appointed by Janssen to oversee pharmacovigilance, signal detection, and
safety decisions related to Section 2.2 of this Agreement. The JSMT will meet on
an ad hoc basis as needed. Idenix will host the JSMT and will establish an
agenda and document minutes and decisions for each meeting. The JSMT will be
instituted for the duration of development activities. The topics and proposals
from the JSMT meetings may be escalated to the JDC for discussion and approval.

2.3 Joint Development Committee. Within [**] days after the Effective Date, the
Parties shall form a Joint Development Committee (the “JDC”). The JDC shall
consist of no more than [**] representatives and shall consist of an equal
number of representatives from each Party, with one representative from each
Party appointed as co-chairpersons. The Parties hereby agree that neither
Executive Officer shall be a member of the JDC. Each Party shall be responsible
for determining the qualifications and substitutions of its JDC members. It is
anticipated that each Party’s representatives may



--------------------------------------------------------------------------------

include experts in clinical development, patient safety and regulatory affairs.
The JDC shall meet [**] or at such other frequency as the JDC agrees, provided
that either Party may call a meeting of the JDC at any time upon [**] business
days’ notice to the other Party. Upon request by a Party, such meetings may be
held by audio or video teleconference. Each Party shall have a single vote in
the JDC regardless of the number of representatives appointed to the JDC. There
must be a minimum of [**] representatives from each Party at any meeting of the
JDC. All decisions of the JDC shall be unanimous. Any decision required or
permitted to be taken by the JDC may be taken without a meeting in person or by
an audio or video teleconference taking place, provided that a consent in
writing, setting forth the decision so taken, is signed by the JDC
co-chairperson of each Party. No fewer than [**] business days prior to each
meeting, and in any event as soon as reasonably practicable, each Party shall
use good faith efforts to disclose to the other Party any proposed agenda items
together with appropriate supporting information. The JDC co-chairpersons shall
alternate responsibility for preparing definitive minutes of each meeting of the
JDC. Such minutes shall provide a description, in reasonable detail, of the
discussions at the meeting, a list of material actions and decisions made by the
JDC, a list of action items made by the JDC and a list of material issues not
resolved by the JDC, provided, however, that the portions of the meeting minutes
addressing any Patents or documenting any decisions thereon shall be initially
drafted by a legal representative of the Party who has responsibility for
preparing the initial draft of the minutes for that meeting. The JDC
co-chairperson of the drafting Party shall provide the counterpart JDC
co-chairperson of the other Party with the initial draft meeting minutes, who
shall return the draft with any proposed changes, and this process shall be
repeated until a final version of the meeting minutes is agreed upon and signed
by both JDC co-chairpersons. The Parties shall reasonably cooperate to complete
and agree upon a final version of meeting minutes within [**] business days from
the date of the relevant meeting. The final version of the meeting minutes shall
be signed by the JDC co-chairperson of each Party, and each Party shall be
provided with a copy of the signed meeting minutes for its safekeeping. A
reasonable number of additional representatives of a Party may attend meetings
of the JDC in a non-voting capacity with the prior written consent of the other
Party. All representatives to the JDC or attending JDC meetings shall be subject
to confidentiality and nonuse restrictions at least as restrictive as those set
forth herein.

2.4 Joint Development Committee Functions and Powers. In particular, the JDC (or
a subcommittee thereof under the direction of the JDC, if agreed upon by the
JDC) shall, subject to Section 2.2:

(a) manage and oversee the activities of the Parties with respect to the
Collaboration Trials, including, upon agreement of the JDC, the formation of
working subcommittees;



--------------------------------------------------------------------------------

(b) provide a forum for the Parties to discuss, monitor, coordinate and approve
all activities and communications regarding the Collaboration Trials;

(c) review the progress of each Collaboration Trial and propose any necessary
amendments to the applicable Protocol;

(d) review and approve, in advance, substantive, non-ministerial submissions to
the IND for the Collaboration Trials relating to the 2-DAA Combined Therapy or a
Collaboration Trial, or portions thereof, 3-DAA Combined Therapy or a
Collaboration Trial or portions thereof, in accordance with Article 5;

(e) review and approve, in advance, any substantive, non-ministerial
Collaboration Trial Regulatory Documentation, or portions thereof, that relate
to the 2-DAA Combined Therapy and 3-DAA Combined Therapy in accordance with
Article 5;

(f) determine the quantities of 435 Compound, 055 Compound and Idenix Compound,
and any co-medications such as ribavirin or ritonavir and review from
time-to-time the best way to source such co-medications, necessary for the
Collaboration Trials and coordinate the supply of such quantities by the
respective Party in accordance with Article 4 and the Clinical Supply and
Quality Agreement;

(g) review and approve, in advance, any additional analyses of the Study Data
proposed by either Party that are not included in the agreed upon statistical
analysis plan; and

(h) discuss any other topics or issues relating to the Collaboration Trials that
the chairperson of either Party requests to do so.

2.5 Joint Development Committee Authority.

(a) The JDC shall have the right to make only those determinations expressly
enumerated as decisions of the JDC in this Agreement; provided that such
determinations are documented in the written minutes signed by the JDC
co-chairperson of each Party.

(b) Notwithstanding anything to the contrary in this Agreement, the JDC will
have no power to amend this Agreement, the Collaboration Budget or the Clinical
Supply and Quality Agreement, or to modify either Party’s obligations with
regard to the Collaboration Trials without such Party’s prior written consent.



--------------------------------------------------------------------------------

2.6 Dispute Resolution. Except as otherwise provided in this Agreement
(including pursuant to Section 2.1(a) and 2(b)(ii) (with respect to agreement on
the Protocols) and Section 2.1(d) (with respect to Operational Matters)), if,
after a good faith, reasonable and open discussion among the members of the JDC
for a period of [**] business days, the JDC is unable to agree on a matter
properly before it that calls for a decision, either Party may refer the dispute
to the Executive Officers for resolution. If the Executive Officers are unable
to reach a resolution within [**] business days on such matter, there shall be
no decision on the matter and the terms of this Agreement and the applicable
Protocol shall govern. Disputes with respect to matters properly before the JDC
will not be subject to the dispute resolution procedures in Section 13.3.
Notwithstanding anything to the contrary in Section 2.3, Idenix will have the
right, without prior approval of the JDC, to make all decisions regarding
Operational Matters, as provided for in Section 2.1(d), in the conduct of the
Collaboration Trials that are consistent with the Protocol, this Agreement and
take into account reasonable comments or concerns expressed by Janssen.

2.7 Conduct. Each Party (a) shall use commercially reasonable efforts to perform
its respective activities under this Agreement, and (b) shall perform such
activities in accordance with Applicable Law.

ARTICLE 3

LICENSE GRANTS

3.1 Grant by Janssen. Janssen hereby grants to Idenix (i) during the Term, a
non-exclusive, non-transferable, royalty-free license (with the right to
sublicense pursuant to the terms of and subject to the limitations of
Section 3.3) under the Janssen Patents and Janssen Technology to use the 435
Compound, 055 Compound and the Janssen Technology to conduct the Collaboration
Trials in the Territory, solely to the extent necessary to carry out Idenix’
responsibilities with respect to the Collaboration Trials under this Agreement;
and (ii) a perpetual, irrevocable, co–exclusive (with Janssen), worldwide,
royalty-free license (with the right to sublicense through multiple tiers of
sublicenses pursuant to the terms of and subject to the limitations of
Section 3.3) under the Joint Study Data, Joint Inventions and Joint Patents (in
each case to the extent Controlled by Janssen), solely for the purpose of
continuing Idenix’ independent development, commercialization and other
exploitation of the Idenix Compound (alone or in combination with other
pharmaceutical agents), which license shall be subject to the Study Data
ownership and use provisions of Section 8.2, the provisions of Section 8.4 and
the confidentiality provisions of Article 9, including but not limited to the
limitations on the disclosure of Joint Study Data in Section 9.3. Except as
specifically set forth herein, no other licenses are granted by Janssen to
Idenix for any other intellectual property owned or controlled by Janssen.

3.2 Grant by Idenix. Idenix hereby grants to Janssen a perpetual, irrevocable,
co-exclusive (with Idenix), worldwide, royalty-free license (with the right to
sublicense through multiple tiers of sublicenses pursuant to the terms of and
subject to the limitations of Section 3.3), under the Joint Study Data, Joint
Inventions and Joint Patents (in each case



--------------------------------------------------------------------------------

to the extent Controlled by Idenix), solely for the purpose of continuing
Janssen’s independent development, commercialization and other exploitation of
the 435 Compound or 055 Compound (alone or in combination with other
pharmaceutical agents), which license shall be subject to the Study Data
ownership and use provisions of Section 8.2, the provisions of Section 8.4 and
the confidentiality provisions of Article 9, including but not limited to the
limitations on the disclosure of Joint Study Data in Section 9.3. Except as
specifically set forth herein, no other licenses are granted by Idenix to
Janssen for any other intellectual property owned or controlled by Idenix.

3.3 Sublicensing. Each Party shall have the right to grant sublicenses under the
licenses granted to it under Section 3.1(ii), with regards to Idenix, and
Section 3.2, with regards to Janssen, to Affiliates and Third Parties, without
the consent of the other Party. Idenix shall have the right to grant sublicenses
under the license granted to it under Section 3.1(i) to Affiliates and Third
Parties to the extent necessary or appropriate solely to carry out its
responsibilities with respect to the Collaboration Trials. With regard to any
such sublicenses permitted and made under this Agreement, (a) such sublicensees,
except Affiliates, shall be subject to written agreements that bind such
sublicensees to obligations that are consistent with the sublicensing Party’s
obligations under this Agreement including, but not limited to, confidentiality
and non-use provisions no less restrictive than those set forth in Article 9 and
Sections 8.2 and 8.4, and provisions regarding intellectual property that ensure
that the Parties will have the rights provided under this Agreement to any
intellectual property created by such sublicensee, and (b) the sublicensing
Party shall remain liable to the non-sublicensing Party for all actions of the
sublicensing Party’s sublicensees.

ARTICLE 4

MANUFACTURE AND SUPPLY

4.1 435 Compound and 055 Compound.

(a) Manufacture and Supply. Janssen shall use commercially reasonable efforts to
Manufacture or have Manufactured the 435 Compound and the 055 Compound in
quantities in clinical form existing as of the Effective Date of this Agreement,
and at the points in time agreed by the Parties as necessary for the
Collaboration Trials. Janssen shall deliver the 435 Compound and the 055
Compound to Idenix, i.e. the cost of Manufacture and supply (including shipping,
taxes and duty, if applicable) of the 435 Compound and the 055 Compound for the
Collaboration Trials shall be borne solely by Janssen, and Janssen shall bear
the risk of loss for the supply of the 435 Compound and the 055 Compound until
it is received by Idenix or its designee. Janssen shall also be responsible for
the payment of any Third Party License Payments due to



--------------------------------------------------------------------------------

Medivir or otherwise due on the supply of the 435 Compound and the 055 Compound
for the Collaboration Trials. The 435 Compound and the 055 Compound shall be
Manufactured in accordance with Applicable Law (including cGMP) and shall be of
similar quality to the 435 Compound and the 055 Compound used by Janssen for its
own clinical trials of such Janssen Compound.

(b) Use by Idenix. Idenix shall use the 435 Compound and 055 Compound supplied
under and in connection with this Agreement solely as necessary for, and in
accordance with, this Agreement and the Protocol for the conduct of the
Collaboration Trial and for no other purpose, including without limitation any
commercial purpose or other research unrelated to the Collaboration Trials.
Idenix shall not perform, and shall not allow any of its Affiliates or any Third
Parties to perform, any analytical testing of the 435 Compound or the 055
Compound supplied to Idenix under or in connection with this Agreement, nor
shall it use the 435 Compound or the 055 Compound as a reagent or tool to
facilitate its internal research efforts. Notwithstanding anything herein to the
contrary, Janssen shall provide Idenix with the results of any bioanalysis of
the 435 Compound and 055 Compound in plasma/serum samples from the Collaboration
Trials within [**] business days of completing such analysis. Idenix shall
return or destroy, as directed by Janssen and at Janssen’s cost, any 435
Compound or 055 Compound that is not used in the Collaboration Trials.

4.2 Idenix Compound.

(a) Manufacture and Supply. Idenix shall use commercially reasonable efforts to
Manufacture or have Manufactured the Idenix Compound in reasonable quantities in
a clinical form in accordance with Section 4.5 of this Agreement and at the
points in time agreed by the Parties as necessary for the Collaboration Trials.
The cost of Manufacture and supply (including shipping, taxes and duty, if
applicable) of the Idenix Compound for the Collaboration Trials shall be borne
solely by Idenix, and Idenix shall bear the risk of loss for the Idenix
Compound. Idenix shall also be responsible for any payment of any Third Party
License Payments or otherwise due on the supply of Idenix Compound for the
Collaboration Trials. The Idenix Compound shall be Manufactured in accordance
with Applicable Law (including cGMP) and shall be of similar quality to the
Idenix Compound used by Idenix for its own clinical trials of the Idenix
Compound.

4.3 Clinical Supply and Quality Agreement. Within [**] days after the Effective
Date, but in no event later than the start of the Collaboration Trial, the
Parties shall enter into a clinical supply and quality agreement (the “Clinical
Supply and Quality Agreement”) to outline the additional roles and
responsibilities relative to the supply of the Idenix Compound, 435 Compound and
the 055 Compound in support of the Collaboration Trials.



--------------------------------------------------------------------------------

4.4 Marking. Each Party shall mark all materials Manufactured or supplied by
such Party under the terms of this Agreement, or their containers, in accordance
with Applicable Law.

4.5 Formulation. Prior to commencement of the 2-DAA Phase 2 Trial, Idenix shall
use commercially reasonable efforts to formulate the Idenix Compound into either
(1) a stable and feasible liquid formulation, or (2) a solid dosage formulation
that can be bridged to the liquid formulation mentioned in (1) with a
bioavailability study, without requiring to repeat the 2-DAA Phase 2 Trial.

ARTICLE 5

RESPONSIBILITIES

5.1 Specific Responsibilities of the Parties. Each Party shall be responsible
for activities assigned to it by the JDC, provided that in no event shall either
Party be assigned any such activities without its prior written consent. As of
the Effective Date, each Party shall be responsible for the following
activities:

(a) Idenix Responsibilities. Idenix shall be responsible for:

(i) Manufacturing and supplying the Idenix Compound for the Collaboration
Trials, as further described in Article 4 above;

(ii) with the cooperation of Janssen, and as necessary or reasonably expected to
be necessary and described in Section 5.1(b), preparing and filing all necessary
Collaboration Trial Regulatory Documentation (including the 2-DAA Combined
Therapy IND and the 3-DAA Combined Therapy IND, if necessary, but excluding any
IND for a Janssen Compound) and acting as liaison for all communication with the
Regulatory Authorities in any country in the Territory for the purpose of
conducting the Collaboration Trial(s) in such country; and maintaining and
acting as the sponsor of record for each Collaboration Trial;

(iii) with the cooperation of Janssen as reasonably required, and subject to the
provisions of Section 9.6, listing any Collaboration Trial on
www.clinicaltrials.gov or other public registry agreed upon by the JDC in any
county in the Territory in which a Collaboration Trial is being conducted in
accordance with Applicable Law;



--------------------------------------------------------------------------------

(iv) providing Janssen with, to the extent possible, not less than [**] business
days advance notice of scheduled meetings or other non-written communications
with a Regulatory Authority and the opportunity to participate in each such
meeting or other non-written communications to the extent that it relates to the
2-DAA Combined Therapy, 3-DAA Combined Therapy, the 435 Compound or 055
Compound; provided, however, in no event shall Idenix or any Idenix Affiliate
communicate with any Regulatory Authority solely with respect to the 435
Compound or 055 Compound without the prior written consent of Janssen, and
provided that Janssen shall step out of any portions of such meetings or other
non-written communications with a Regulatory Authority that relate solely to the
Idenix Compound and Idenix shall step out of any portions of such meetings or
other non-written communications with a Regulatory Authority that relate solely
to the 435 Compound or 055 Compound;

(v) providing to Janssen (x) a written executive high-level summary of meetings
or other non-written communications with a Regulatory Authority within [**]
business days of such meeting or communication and a copy of the Sponsor meeting
minutes submitted to the Regulatory Authority no later than [**] business days
after submission of such minutes to the Regulatory Authority, and (y) copies of
any official correspondence from a Regulatory Authority within [**] business
days of receipt, in each case only to the extent that it relates to the 2-DAA
Combined Therapy, 3-DAA Combined Therapy, 435 Compound or 055 Compound, provided
that Idenix may omit portions of such communications and minutes that relate
solely to the Idenix Compound;

(vi) jointly drafting with Janssen each Collaboration Trial Protocol and the
statistical analysis plan and any amendments to each of the foregoing;

(vii) providing to the JDC (or a subcommittee designated by the JDC for such
purpose) [**] Business Days in advance of submission (to the extent possible),
drafts of (1) substantive, non-ministerial submissions to the IND for the
Collaboration Trial relating to the 2-DAA Combined Therapy, 3-DAA Combined
Therapy or the Collaboration Trial(s), or portions thereof; and (2) substantive,
non-ministerial Collaboration Trial Regulatory Documentation, or portions
thereof, that relate to the 2-DAA Combined Therapy, 3-DAA Combined Therapy, the
435 Compound or the 055 Compound, for JDC review and approval (which approval
shall be assumed unless the JDC advises in writing of its disapproval no later
than [**] Business Days after receipt thereof), provided that Idenix may redact
portions of such submissions to the IND for the Collaboration Trial and
Collaboration Trial Regulatory Documentation that relate solely to the Idenix
Compound;

(viii) providing to Janssen copies of (x) all Collaboration Trial Regulatory
Documentation that relate to the 2-DAA Combined Therapy, 3-DAA Combined Therapy,
the 435 Compound or the 055 Compound within [**] business days of submission to
Regulatory Authorities, provided that Idenix may redact portions of such
Collaboration Trial Regulatory Documentation that relate solely to the Idenix
Compound and (y) Investigator’s Brochures and any and all updates thereto that
relate to the Idenix Compound within [**] business days of completion;



--------------------------------------------------------------------------------

(ix) in the event of a 2-DAA Combined Therapy IND and/or a 3-DAA Combined
Therapy IND for the Collaboration Trial(s), and if required by the Regulatory
Authorities for the conduct of the Collaboration Trial(s), providing a Right of
Cross-Reference to the relevant Regulatory Documentation for the Idenix
Compound, the costs for such Right of Cross-Reference shall be borne by Idenix,
and providing a letter of consent to permit such Right of Cross-Reference to the
Regulatory Authorities, in each case for purposes only of complying with the
requirements of the Regulatory Authorities in connection with obtaining or
maintaining the 2-DAA Combined Therapy IND and/or a 3-DAA Combined Therapy IND,
provided that such Right of Cross-Reference shall terminate upon the expiration
or termination of this Agreement, except that in the case of termination other
than for safety reasons pursuant to Section 12.5, such Right of Cross-Reference
shall remain in effect solely (1) to the extent necessary to permit Idenix to
comply with any outstanding obligations required by a Regulatory Authority
and/or Applicable Law or (2) as necessary to permit Idenix to continue to dose
subjects enrolled in a Collaboration Trial through completion of the applicable
Protocol if Idenix determines in good faith it is necessary to protect the
safety, health or welfare of such subjects;

(x) managing the operations of each Collaboration Trial in accordance with the
Protocol;

(xi) providing to Janssen a list of all proposed clinical trial sites and
principal investigator(s) for each Collaboration Trial for Janssen’s approval,
which approval shall not be unreasonably withheld so long as the selected
clinical trial site and principal investigator complies with section 2.1(e);

(xii) ensuring that all clinical trial service agreements and clinical trial
site agreements contain intellectual property provisions that retain each of the
Parties’ respective intellectual property rights in the Idenix Compound, the 435
Compound, the 055 Compound, 2-DAA Combined Therapy and 3-DAA Combined Therapy;
conducting the bioanalysis of the Idenix Compound in plasma/serum samples in
accordance with Exhibit D and promptly providing such bioanalysis data to
Janssen;

(xiii) providing Janssen with updates on the status of the Collaboration Trials
through the provision of biweekly updates in the form used by Idenix’ internal
management, and additional updates at Janssen’s reasonable request, with such
updates, including, but not limited to, information regarding the number of
study sites in queue and/or ready to dose, the number of screened subjects
(actual to target), the number of randomized subjects (actual to target), the
number of dosed, ongoing, discontinued and completed subjects, and any potential
safety issues;



--------------------------------------------------------------------------------

(xiv) pursuant to Section 2.2, maintaining the global safety database for the
2-DAA Combined Therapy and the 3-DAA Combined Therapy and providing, in a timely
manner, necessary safety information relevant to the 2-DAA Combined Therapy,
3-DAA Combined Therapy, 435 Compound and/or the 055 Compound in response to any
reasonable safety information request from Janssen and as necessary for Janssen
to comply with Applicable Law.

(xv) analyzing the Study Data in a timely fashion and providing prompt access to
the Study Data, including draft clinical trial reports and statistical analyses
of the Study Data, to Janssen for Janssen’s review and comment, which comment
Idenix shall reasonably consider, and providing Janssen, within [**] business
days of completion, with final clinical trial reports and statistical analyses
and summaries of Study Data in accordance with the agreed upon statistical
analysis plan and/or in response to any reasonable request from Janssen or as
necessary for Janssen to comply with Applicable Law and meet regulatory
requirements;

(xvi) providing, upon completion of the Collaboration Trials and expiration or
termination of this Agreement, copies of all available raw datasets and the
production SAS programs for SDTM and ADaM, final tables and listings (including
all final raw and analyzed datasets) of clinical trial reports and copies of
case report forms for all patients in each Collaboration Trial; copies of Form
1572s, financial disclosures and other relevant documents as may be required by
Janssen to meet regulatory requirements; and any other data reasonably available
to Idenix and needed to support further clinical testing or submissions by
Janssen related to the 435 Compound and 055 Compound;

(xvii) obtaining supplies of co-medications, such as ribavirin, to the extent
any such co-medications are required for use in any Collaboration Trial, such
supplies are Collaboration Expenses;

(xviii) sourcing supplies of co-medication ritonavir, to the extent required for
use in any Collaboration Trial, the costs which shall be borne by Janssen;

(xix) providing Janssen with any and all safety data related to the Idenix
Compound obtained from non-Collaboration Trials which could be material to the
conduct and/or continuation of the Collaboration Trials;

(xx) providing for the release by a Qualified Person (as such term will be
defined in the Clinical Supply and Quality Agreement) of the Idenix Compound, if
such release is required for any Collaboration Trial.



--------------------------------------------------------------------------------

(b) Janssen’s Responsibilities. Janssen shall be responsible for:

(i) Manufacturing and supplying the 435 Compound and 055 Compound for the
Collaboration Trials, as further described in Article 4 above, and providing the
necessary documentation in support of quality release of the 435 Compound and
055 Compound as defined in the Clinical Supply and Quality Agreement;

(ii) submitting an IND to Regulatory Authorities for the 055 Compound on or
prior to the date the Protocol for the 3-DAA DDI Trial is submitted to
Regulatory Authorities;

(iii) jointly drafting with Idenix each Collaboration Trial Protocol and
statistical analysis plan and any amendments to each of the foregoing;

(iv) if required by the Regulatory Authorities for the conduct of the
Collaboration Trials (whether under the existing IND for the 435 Compound and
055 Compound or under a 2-DAA Combined Therapy IND and/or 3-DAA Combined Therapy
IND), providing Idenix with a Right of Cross-Reference to the relevant
Regulatory Documentation for the 435 Compound and 055 Compound, the costs for
such Right of Cross-Reference shall be borne by Jansen, and providing a letter
of consent to permit such Right of Cross-Reference to the Regulatory Authorities
upon request by Idenix, in each case for purposes only of complying with the
requirements of the Regulatory Authorities in connection with obtaining or
maintaining the IND for the Collaboration Trials, provided that such Right of
Cross-Reference shall terminate upon the expiration or termination of this
Agreement, except that in the case of termination other than for Safety Reasons
pursuant to Section 12.5, such Right of Cross-Reference shall remain in effect
solely (1) to the extent necessary to permit Idenix to comply with any
outstanding obligations required by a Regulatory Authority and/or Applicable Law
or (2) as necessary to permit Idenix to continue to dose subjects enrolled in a
Collaboration Trial through completion of the applicable Protocol if Idenix
determines in good faith it is necessary to protect the safety, health or
welfare of such subjects;

(v) providing Idenix with copies of, for use in the conduct of the Collaboration
Trials in accordance with this Agreement only (x) Regulatory Documentation
relating to the 435 Compound, 055 Compound and Janssen Technology (“Janssen
Regulatory Documentation”), as is necessary or reasonably expected to be
necessary, and to the extent requested by Idenix, for Idenix (1) to obtain and
maintain the IND for the Collaboration Trials and prepare and file any
Collaboration Trial Regulatory Documentation in accordance with this Agreement,
or (2) for Idenix to comply with Applicable Law with regards to the conduct of
the Collaboration Trials, which shall include information regarding the
pharmacokinetics, efficacy and safety of the 435 Compound and 055 Compound alone
or in combination with the Idenix Compound and (y) Investigator’s Brochures and
any updates thereto that relate to the 435 Compound and/or the 055 Compound
within [**] business days of completion;



--------------------------------------------------------------------------------

(vi) providing comment and input on the management of each Collaboration Trial
pursuant to the Protocol;

(vii) reviewing and, at Janssen’s option, providing comments, including if
applicable, suggesting alternatives to Idenix’ proposed list of clinical trial
sites and principal investigator(s) for each Collaboration Trial;

(viii) paying for the purchase price of co-medication ritonavir, to the extent
required for use in any Collaboration Trial, which shall not be considered
Collaboration Expenses;

(ix) conducting the bioanalysis of the 435 Compound and 055 Compound in
plasma/serum samples in accordance with Exhibit D and promptly providing such
bioanalysis data to Idenix;

(x) providing Idenix with any and all safety data related to the 435 Compound
and the 055 Compound obtained from non-Collaboration Trials, which could be
material to the conduct and/or continuation of the Collaboration Trials; and

(xi) performing identity and stability testing of samples of 435 Compound and
055 Compound in accordance with the Clinical Supply and Quality Agreement.

5.2 Other Clinical Trials. Except for each Collaboration Trial conducted under
this Agreement, any other clinical trial for the 435 Compound, 055 Compound and
the Idenix Compound is independently conducted and shall not be subject to this
Agreement.

ARTICLE 6

INTELLECTUAL PROPERTY

6.1 Ownership. Janssen acknowledges and agrees that (a) Idenix is and shall
remain the sole owner of the Idenix Patents and Idenix Technology, and
(b) Janssen has no rights therein other than the license rights specifically
granted under this Agreement. Idenix acknowledges and agrees that (x) Janssen is
and shall remain the owner of the Janssen Patents and Janssen Technology, and
(y) Idenix has no rights therein other than the license rights specifically
granted under this Agreement. Each Party acknowledges and agrees that, except as
set forth in Section 6.2(c)(ii), the Joint Patents shall be jointly owned by the
Parties.



--------------------------------------------------------------------------------

6.2 Inventions. All rights to Inventions shall be allocated as follows:

(a) Janssen Inventions. All Janssen Inventions shall be owned solely by Janssen.
Idenix shall assign and hereby assigns all right, title and interest in any
Janssen Inventions to Janssen. Any assignments necessary to accomplish the
foregoing are hereby made, and Idenix shall execute such further documents and
provide other assistance as may be reasonably requested by Janssen to perfect
Janssen’s rights in such Janssen Inventions, all at Janssen’s expense.
Additionally and if applicable, Idenix shall cooperate fully and provide Janssen
with any documents, information or assistance reasonably necessary to file a
patent application for a Janssen Invention. Janssen shall have the right but not
the obligation to prepare, file, prosecute (including any proceedings relating
to reissues, reexaminations, protests, interferences and requests for Patent
extensions) and maintain any Patents covering Janssen Inventions, in each case
at its own expense.

(b) Idenix Inventions. All Idenix Inventions shall be owned solely by Idenix.
Janssen shall assign and hereby assigns all right, title and interest in any
Idenix Inventions to Idenix. Any assignments necessary to accomplish the
foregoing are hereby made, and Janssen shall execute such further documents and
provide other assistance as may be reasonably requested by Idenix to perfect
Idenix’ rights in such Idenix Inventions, all at Idenix’ expense. Additionally
and if applicable, Janssen shall cooperate fully and provide Idenix with any
documents, information or assistance reasonably necessary to file a patent
application for an Idenix Invention. Idenix shall have the right but not the
obligation to prepare, file, prosecute (including any proceedings relating to
reissues, reexaminations, protests, interferences and requests for Patent
extensions) and maintain any Patents covering Idenix Inventions, in each case at
its own expense.

(c) Joint Inventions. All Inventions that are not Janssen Inventions or Idenix
Inventions (the “Joint Inventions”) shall be jointly owned by the Parties and
each Party will have the full right to exploit such Joint Inventions without the
consent of, or any obligation to account to, the other Party.

(i) If the Parties agree to file a Patent on a Joint Invention, the Parties
shall select either (A) a Party or (B) mutually acceptable outside patent
counsel to act on behalf of both Parties in the preparation, filing, prosecution
(including any proceedings relating to reissues, reexaminations, protests,
interferences and requests for Patent extensions) and maintenance of any Patents
covering such Joint Inventions (each a “Joint Patent”). The Parties shall agree
in writing on which Party shall be responsible for each Joint Patent or set of
Joint Patents, or shall have primary responsibility for interacting with and
instructing outside patent counsel, if applicable, and may switch such election
upon mutual written agreement. In each case, such selected Party (the
“Prosecuting Party”) shall keep the other Party (the “Non-Prosecuting Party”)
advised as to material developments and all steps to be taken with respect to
any such Patents and shall furnish the Non-Prosecuting Party, sufficiently in
advance for the other Party to comment, with copies of all patent applications
and other material submissions and correspondence with any patent counsel or
patent authorities pertaining to the Joint Patents. The Prosecuting Party will
give due consideration to the comments of the Non-Prosecuting Party. The



--------------------------------------------------------------------------------

Non-Prosecuting Party shall reasonably assist and cooperate in obtaining,
prosecuting and maintaining the Joint Patents. Notwithstanding the foregoing,
the Prosecuting Party shall not take any position in a submission to a Patent
office that interprets the scope of a Joint Patent without the prior written
consent of such Non-Prosecuting Party. The Prosecuting Party shall be reimbursed
for the reasonable and verifiable costs incurred in prosecuting Joint Patents
and the subsequent maintenance of Joint Patents by the Prosecuting Party, but
not including any costs incurred by the Prosecuting Party with regard to its
internal counsel and other internal personnel, such that Idenix shall be
responsible for [**] percent ([**]%) of such costs and Janssen shall be
responsible for [**] percent ([**]%) of such costs, with such payments being due
by the Non-Prosecuting Party within [**] days after receiving an invoice. If the
Prosecuting Party intends to allow any Joint Patent to lapse or to abandon any
Joint Patent, the Prosecuting Party shall, whenever practicable, notify the
Non-Prosecuting Party of such intention at least [**] days prior to the date
upon which such Joint Patent shall lapse or become abandoned, and the
Non-Prosecuting Party shall thereupon have the right, but not the obligation, to
assume full responsibility for the prosecution, maintenance and defense thereof
and all expenses related thereto and such Joint Patent shall thereafter become
the sole property of such Non-Prosecuting Party, provided that the Prosecuting
Party shall retain a worldwide, royalty-free, perpetual, irrevocable
non-exclusive license to such Patent, with the right to sublicense to
Affiliates, solely for the purpose of continuing such Party’s independent
development, commercialization and other exploitation of its Single Agent
Compound (alone or in combination with other pharmaceutical agents), subject to
the provisions of Section 8.4 of this Agreement.

(ii) If one Party wishes to file a Joint Patent and the other Party does not,
the Party wishing to file shall have the right to elect to do so at its own
expense and the other Party shall execute such documents and perform such acts
at its own expense as may be reasonably necessary to effect an assignment of its
rights in such Joint Patent to the electing Party in a timely manner so as to
allow the electing Party to file such Joint Patent. The other Party shall
cooperate fully and provide the electing Party with any documents, information
or assistance reasonably necessary to file such Joint Patent. If the electing
Party is Idenix, the Joint Patent shall be deemed an Idenix Patent, and if the
electing Party is Janssen, the Joint Patent shall be deemed a Janssen Patent,
provided that in each case the other Party shall retain a worldwide,
royalty-free non-exclusive license to such Patent, with the right to sublicense
to Affiliates, solely for the purpose of continuing such Party’s independent
development, commercialization and other exploitation of its Single Agent
Compound (alone or in combination with other pharmaceutical agents), subject to
the provisions of Section 8.4 of this Agreement.



--------------------------------------------------------------------------------

6.3 Disclosure and Assignment of Inventions. Each Party shall disclose to the
other Party in writing and on a confidential basis all Inventions arising out of
the Collaboration Trials within [**] days of such Invention being disclosed to
such Party’s patent counsel, and in any event prior to any public disclosure or
filing of a Patent to allow sufficient time for comment by the other Party. In
addition, each Party shall, and does hereby, assign, and shall cause its
Affiliates to so assign, to the other Party, without additional compensation,
such right, title and interest in and to any Inventions as well as any
intellectual property rights with respect thereto, as is necessary to fully
effect, as applicable, the ownership rights described in Section 6.2.

6.4 Infringement of Patents by Third Parties.

(a) Notice. Each Party shall promptly notify the other Party in writing of any
alleged or threatened infringement of the Joint Patents, the Janssen Patents or
the Idenix Patents of which it becomes aware (such infringement, “Infringement,”
and “Infringe” shall be interpreted accordingly).

(b) Infringement of Idenix Patents. For all Infringement of Idenix Patents
anywhere in the world, as between Idenix and Janssen, Idenix shall have the
exclusive right to prosecute such Infringement, and Idenix shall bear all
related expenses and retain all related recoveries. Janssen shall reasonably
cooperate with Idenix or its designee (to the extent Janssen has relevant
information arising out of this Agreement), at Idenix’ request and expense, in
any such action.

(c) Infringement of Janssen Patents. For all Infringement of Janssen Patents
anywhere in the world, as between Idenix and Janssen, Janssen shall have the
exclusive right to prosecute such Infringement, and Janssen shall bear all
related expenses and retain all related recoveries. Idenix shall reasonably
cooperate with Janssen or its designee (to the extent Idenix has relevant
information arising out of this Agreement), at Janssen’s request and expense, in
any such action.

(d) Infringement of Joint Patents.

(i) With respect to Infringement of Joint Patents, the Parties shall jointly
decide whether to bring an enforcement action to seek the removal or prevention
of such Infringement and damages therefor and, if so, which Party shall bring
such action, with any costs and expenses relating thereto to be allocated in
accordance with Section 6.4(d)(ii). If the Parties cannot agree whether or not
to bring an enforcement action, then the Party desiring to bring an enforcement
action may do so at its sole expense and the other Party shall cooperate fully
and provide the electing Party at the electing Party’s expense, with any
documents, information or assistance reasonably necessary for the electing Party
to bring an enforcement action including, if required, by bringing a legal
action, agreeing to be joined as a party plaintiff or furnishing a power of
attorney. If the electing Party recovers monetary damages from any Third Party
in an action brought under this Section 6.4(d)(i), such recovery shall be
allocated first to the reimbursement of any



--------------------------------------------------------------------------------

actual, unreimbursed costs and expenses incurred by the Parties in such
litigation (including, for this purpose, a reasonable allocation of expenses of
internal counsel and other internal personnel) or, if such recovery is not
sufficient to cover such expenses, such recovery will be allocated to the
Parties in proportion to the expenses so incurred by each Party, and any
remaining amounts shall be split [**] percent ([**]%) to the electing Party and
[**] percent ([**]%) to the non-electing Party.

(ii) If the Parties agree to bring an enforcement action in accordance with
Section 6.4(d)(i) then, regardless of which Party brings such action, the other
Party hereby agrees to cooperate reasonably in any such action, including, if
required, by bringing a legal action, agreeing to be joined as a party plaintiff
or furnishing a power of attorney. If the Parties agree to bring an enforcement
action, Janssen shall be responsible for [**] percent ([**]%), and Idenix shall
be responsible for [**] percent ([**]%), of the reasonable and verifiable costs
and expenses incurred in connection with any such action. If either Party
recovers monetary damages from any Third Party in an action and brought under
this Section 6.4(d)(ii), such recovery shall be allocated first to the
reimbursement of any actual, unreimbursed costs and expenses incurred by the
Parties in such litigation (or, if such recovery is not sufficient to cover such
expenses, such recovery will be allocated to the Parties in proportion to the
expenses so incurred by each Party), and any remaining amounts shall be [**]
percent ([**]%) to Idenix and [**] percent ([**]%) to Janssen, unless the
Parties agree in writing to a different allocation.

6.5 Infringement of Third Party Patent Rights.

(a) Notice. If the activities relating to the Collaboration Trials become the
subject of a claim of infringement of a Third Party’s Patent, copyright or other
proprietary right of a Third Party anywhere in the world, the Party first having
notice of the claim shall promptly notify the other Party and, without regard to
which Party is charged with said infringement and the venue of such claim, the
Parties shall promptly confer to discuss the claim.

(b) Defense. As soon as practicable upon the receipt of any such claim, the
Parties shall confer and decide which Party shall commence actions to defend
such claim, or if the Parties shall defend such claim jointly. If the selected
Party does not commence actions to defend such claim within [**] days after such
agreement, then the other Party shall have the right, but not the obligation, to
defend any such claim. If the Parties fail to agree as to which Party shall
commence actions to defend such claim, and dispute resolution pursuant to
Section 13.3 will result in failure by the Parties to meet a litigation deadline
in a timely manner, then the Party that is the defendant may defend such claim,
provided that the defending Party shall give written notice to the non-defending
Party and shall consider comments by the non-defending Party in good faith. In
any event, the non-defending Party shall reasonably cooperate with the Party
conducting the defense



--------------------------------------------------------------------------------

of the claim. If such claim is solely related to the 435 Compound and/or the 055
Compound, Janssen shall have the right to defend such claims and shall bear any
cost and expenses of the defense of any such Third Party infringement claim and
shall have sole rights to any recovery, and if such claim is solely related to
the Idenix Compound, Idenix shall have the right to defend such claims and shall
bear any cost and expenses of the defense of any such Third Party infringement
claims and shall have sole rights to any recovery. If the Parties agree that a
claim is related to the 435 Compound and/or 055 Compound, on the one hand, and
the Idenix Compound, on the other hand, or the claim is not related to the 435
Compound, the 055 Compound or the Idenix Compound, but is related to any
Collaboration Trial, Janssen shall bear [**] percent ([**]%), and Idenix shall
bear [**] percent ([**]%) of any costs and expenses of the defense of any such
Third Party infringement claim and shall share equally any recovery. Neither
Party shall enter into any settlement concerning activities under this Agreement
that affects the other Party’s rights or interests, including any admissions of
wrongdoing, without such other Party’s written consent, not to be unreasonably
withheld or delayed.

6.6 Collaboration Trial Regulatory Documentation. Subject to the license and
other rights granted by each Party to the other Party pursuant to this
Agreement, as between the Parties, Idenix shall own all right, title and
interest in and to the Collaboration Trial Regulatory Documentation; provided,
however, that Janssen shall retain ownership of any Janssen Regulatory
Documentation provided to Idenix under this Agreement that is contained in the
Collaboration Trial Regulatory Documentation. This Section 6.6 is without
limitation of any other disclosure obligations under this Agreement.

ARTICLE 7

COLLABORATION COSTS AND EXPENSES

7.1 Budget. Collaboration Expenses shall be incurred in accordance with the
collaboration budget attached to this Agreement as Exhibit E (the “Collaboration
Budget”). Changes to the Collaboration Budget may be proposed by the JDC and
shall not take effect unless approved by the Parties in writing.

7.2 Expenses. Idenix shall bear one hundred percent (100%) of the Collaboration
Expense for the 2-DAA Combined Therapy and 3-DAA Combined Therapy Collaboration
Trials. Expenses incurred as described in Article 4 (regarding Manufacturing and
supply), Section 5.1(b)(viii) (regarding the purchase price of ritonavir),
Article 6 (regarding intellectual property) and Section 7.3 (regarding licenses
to Third Party Patents) shall be borne or shared by the Parties as provided in
such Articles and Sections. In no event shall Janssen be responsible for any
share of expenses in connection with the Collaboration Trials unless it is those
expenses described in Article 4, Article 6 or Section 7.3. Janssen shall also be
responsible for the costs associated with (i) the bioanalysis of the 435
Compound and 055 Compound in plasma/serum samples in accordance with Exhibit D;
and (ii) the filing of an IND for the 055 Compound.



--------------------------------------------------------------------------------

7.3 Other License Payments. If the Parties agree that the conduct of any
Collaboration Trial under this Agreement requires a license to a Third Party’s
Patent, then Idenix shall have the sole right to enter into negotiations with
such Third Party for such license, provided that Idenix shall provide Janssen
with the opportunity for prior review of any proposed license terms, and Idenix
and Janssen must mutually agree to the terms of such license prior to final
agreement between Idenix and such Third Party. If the Parties are unable to
agree to the terms of such license, then, at the option of either Party, this
Agreement may be terminated pursuant to Section 12.5. In the event the license
is necessary solely for the continued use of the Idenix Compound in the
Collaboration Trials, Idenix shall bear any costs due to such Third Party,
before any deduction for withholding taxes, under any license executed in
accordance with this Section 7.3. In the event the license is necessary solely
for the continued use of the 435 Compound and/or 055 Compound in the
Collaboration Trials, Janssen shall bear any costs due to such Third Party,
before any deduction for withholding taxes, under any license executed in
accordance with this Section 7.3. In the event that the need for a license
cannot be attributed solely to the continued use of the 435 Compound and/or the
055 Compound, on the one hand, or the Idenix Compound on the other hand, then
the Parties shall share equally any costs due to such Third Party, before any
deduction for withholding taxes, under any license executed in accordance with
this Section 7.3. If the Parties do not agree on whether or not a license to a
Third Party Patent is necessary for the conduct of such Collaboration Trial,
then they shall mutually select independent patent counsel to render an oral
opinion as to whether a license under the Third Party Patent is required to
avoid infringement of such Third Party Patent, whose expense shall be shared
equally by the Parties. If the independent patent counsel opines that, more
likely than not, a court or other body of competent jurisdiction over the Third
Party Patent would hold that performance of activities related to the conduct of
such Collaboration Trial would infringe at least one claim of the Third Party
Patent (if granted), then (i) the Parties shall pursue a license in the manner
set forth in this Section to permit such activities, if available from the Third
Party, or (ii) at the option of either Party, this Agreement may be terminated
pursuant to Section 12.5.

7.4 Expense Records and Audit. Each Party shall track its expenses incurred in
conducting activities relating to the Collaboration Trials. Each Party shall
keep complete, true and accurate books of account and records for the purpose of
determining the reimbursement of its expenses under this Agreement. Such books
and records shall be kept for at least [**] years following the end of the
calendar quarter to which they pertain. Each Party shall, and shall cause its
Affiliates, maintain such books and records open for



--------------------------------------------------------------------------------

inspection by an independent public accounting firm of national prominence
selected by the auditing Party and acceptable to the other Party to have access
during normal business hours as may be reasonably necessary for the sole purpose
of auditing such expenses. Such inspections shall be made no more than [**] each
calendar year and no more than [**] after completion of all of the Collaboration
Trials, at reasonable times and on reasonable notice. Inspections conducted
under this Section 7.4 shall be at the expense of the auditing Party unless a
variation or error producing a difference of [**] percent ([**]%) or more
between the audited Party’s expenses reimbursed by the other Party and the
actual amount due is discovered, whereupon all costs relating to the inspection
for such period shall be paid promptly by the audited Party. In any event, any
overage (plus Interest) that is discovered shall be paid promptly by the audited
Party.

ARTICLE 8

RECORDS AND STUDY DATA

8.1 Records. Each Party shall maintain complete and accurate records of all work
conducted with respect to the Collaboration Trials and all results, data, data
analysis, reports and developments made by either Party, or by the Parties
together, in the course of such Party(ies)’ efforts with respect to the
Collaboration Trials (such results, data, data analysis, reports and
developments, the “Study Data”). Such records shall fully and properly reflect
all work done and results achieved in the performance of the Collaboration
Trials in sufficient detail and in good scientific manner appropriate for Patent
and regulatory purposes.

8.2 Ownership and Use of Study Data. Idenix shall own the Study Data to the
extent that it relates exclusively to the Idenix Compound (“Idenix Study Data”),
and Janssen shall own the Study Data to the extent that it relates exclusively
to the 435 Compound and/or 055 Compound (“Janssen Study Data”). Any Study Data
that does not relate exclusively to the Idenix Compound, on the one hand, or the
435 Compound and/or 055 Compound, on the other hand, will be “Joint Study Data,”
and such Joint Study Data shall be jointly owned by Idenix and Janssen, each
with an equal and undivided interest in the Joint Study Data; provided, however,
that such ownership interests shall be subject to the terms and conditions of
this Agreement, including the co-exclusive licenses of Sections 3.1(ii) and 3.2
and the other terms and conditions regarding use and confidentiality of the
Joint Study Data, including without limitation, each Party’s right to use its
own Study Data relating exclusively to such Party’s compound and the Joint Study
Data for the purpose of continuing such Party’s independent development,
commercialization and other exploitation of its Single Agent Compound.



--------------------------------------------------------------------------------

8.3 Access. Subject to the provisions of Sections 2.2, 5.1(a)(xiv), 5.1(a)(xv)
and 5.1(a)(xvi), each Party shall (a) have access to all Study Data (including,
but not limited to, de-identified patient records) as soon as such Study Data is
available to or generated by the Party responsible for generating or collecting
such Study Data to the extent reasonably necessary for such Party to perform its
obligations or exercise its rights under this Agreement, including its rights to
use the Joint Study Data for the purpose of continuing such Party’s independent
development, commercialization and other exploitation of its Single Agent
Compound(s) (alone or in combination with other pharmaceutical agents) under the
co-exclusive licenses of Sections 3.1(ii) or 3.2, as applicable, and (b) have
the right to review and copy the Study Data of the other Party at reasonable
times to the extent reasonably necessary for such Party to perform its
obligations or exercise its rights under this Agreement, including its rights to
use the Joint Study Data for the purpose of continuing such Party’s independent
development, commercialization and other exploitation of its Single Agent
Compound(s) (alone or in combination with other pharmaceutical agents) under the
co-exclusive licenses of Sections 3.1(ii) or 3.2, as applicable. Except for
Study Data that relates solely to a Party’s respective compound (the Idenix
Study Data with respect to Idenix, and the Janssen Study Data with respect to
Janssen), neither Party shall analyze the Study Data during the Term except as
set forth in the statistical analysis plan mutually agreed by the Parties or as
otherwise approved by the JDC. Any additional analyses of the Study Data outside
of the agreed-upon statistical analysis plan that may be approved by the JDC and
conducted by either Party shall be considered “Study Data.”

8.4 Acknowledgement of Use of Study Data. The Parties acknowledge that, under
the co-exclusive licenses of Sections 3.1(ii) or 3.2 of this Agreement, each
Party may use the Joint Study Data solely for the purpose of such Party’s
independent development, commercialization and other exploitation of its Single
Agent Compound(s) (alone or in combination with other pharmaceutical agents).
Notwithstanding Section 8.3, this Agreement does not give Idenix the right to
use the Confidential Information of Janssen (except the Joint Study Data),
Janssen Know-How, Janssen Inventions, Janssen Technology, Janssen Patents or
Janssen Study Data for any purpose other than the conduct of the Collaboration
Trials under this Agreement (for clarity, solely to the extent such conduct is
explicitly authorized under this Agreement) and this Agreement does not give
Janssen the right to use the Confidential Information of Idenix (except the
Joint Study Data), Idenix Know-How, Idenix Inventions, Idenix Technology, Idenix
Patents or Idenix Study Data for any purpose other than the conduct of the
Collaboration Trials under this Agreement (for clarity, solely to the extent
such conduct is explicitly authorized under this Agreement).



--------------------------------------------------------------------------------

ARTICLE 9

CONFIDENTIALITY

9.1 Nondisclosure of Confidential Information. All information disclosed by one
Party to any other Party pursuant to this Agreement that (a) if in tangible
form, is labeled in writing as “proprietary” or “confidential” (or similar
reference); or (b) if in oral or visual form, is identified as proprietary or
confidential or for internal use only at the time of disclosure or within [**]
days thereafter shall be “Confidential Information” of the disclosing Party, and
all Study Data and Inventions shall be the Confidential Information of the Party
owning such Study Data or Invention (as provided in Section 8.2 with regard to
Study Data and Section 6.2 with regard to Inventions) and of both Parties with
regard to Joint Study Data and Joint Inventions. For purposes of this Agreement,
regardless of which Party discloses such Confidential Information to the other,
(i) all Janssen Inventions shall be Confidential Information of Janssen and
Idenix shall be the receiving Party, (ii) all Idenix Inventions shall be
Confidential Information of Idenix and Janssen shall be the receiving Party, and
(iii) all Joint Study Data, Joint Inventions and Joint Patents shall be
Confidential Information of both Parties and each Party shall be a receiving
Party. Except to the extent expressly authorized in this Section 9.1 and
Sections 9.2, 9.3, 9.4 and 9.6 below, or as otherwise agreed in writing by the
Parties, each Party agrees that, for the Term of this Agreement and for a period
of [**] years thereafter (or for any Confidential Information that is identified
in writing at the time of disclosure as a trade secret related to each Party’s
Compound, for as long as it is not part of the public domain), it shall (x) keep
confidential and shall not publish or otherwise disclose and shall not use for
any purpose other than as expressly provided for in this Agreement any
Confidential Information of the other Party (including the Joint Study Data and
Joint Inventions), (y) treat the other Party’s Confidential Information
(including the Joint Study Data and Joint Inventions) with the same degree of
care the receiving Party uses for its own confidential information but in no
event with less than a reasonable degree of care; and (z) reproduce the
disclosing Party’s Confidential Information solely to the extent necessary to
accomplish the receiving Party’s obligations under this Agreement, with all such
reproductions being considered the disclosing Party’s Confidential Information;
provided that, with respect to Confidential Information related to the 435
Compound, the obligations of confidentiality and non-use set forth above shall
continue for the longer of [**] years from the date of disclosure or [**] years
after the termination of the Research Development and License Agreement dated
November 29, 2004 between Janssen and Medivir. Janssen shall notify Idenix when
the Medivir Agreement has terminated. Notwithstanding anything to the contrary
in this Section 9.1, and subject to Section 8.4, the receiving Party may
disclose the disclosing Party’s Confidential Information to its employees,
consultants, agents or permitted sublicensees under Section 3.3 solely on a
need-to-know basis for the purpose of fulfilling the receiving Party’s
obligations under this Agreement; provided,



--------------------------------------------------------------------------------

however, that (1) any such employees, consultants, agents or permitted
sublicensees are bound by written obligations of confidentiality at least as
restrictive as those set forth in this Agreement, and (2) the receiving Party
remains liable for the compliance of such employees, consultants, agents or
permitted sublicensees with such obligations. Each receiving Party acknowledges
that in connection with its and its representatives examination of the
Confidential Information of the disclosing Party, the receiving Party and its
representatives may have access to material, non-public information, and that
the receiving Party is aware, and will advise its representatives who are
informed as to the matters that are the subject of this Agreement, that State
and Federal laws, including, without limitation, United States securities laws,
impose restrictions on the dissemination of such information and trading in
securities when in possession of such information. Each receiving Party agrees
that it will not, and will advise its representatives who are informed as to the
matters that are the subject of this Agreement to not, purchase or sell any
security of the disclosing Party or any of its Affiliates or Johnson & Johnson
(where Janssen is the disclosing Party) on the basis of the Confidential
Information to the extent such Confidential Information constitutes material
non-public information about the disclosing Party or any of its Affiliates or
Johnson & Johnson (where Janssen is the disclosing Party) or such security.

9.2 Exceptions. The obligations in Section 9.1 shall not apply with respect to
any portion of Confidential Information that the receiving Party can demonstrate
by contemporaneous tangible records:

(i) was already known to the receiving Party (or its Affiliates), other than
under an obligation of confidentiality, either (a) at the time of disclosure by
or on behalf of the disclosing Party, or (b) if applicable, at the time that it
was generated hereunder, whichever ((a) or (b)) is earlier;

(ii) was generally available to the public or otherwise part of the public
domain either (a) at the time of its disclosure to the receiving Party, or
(b) if applicable, at the time that it was generated hereunder, whichever ((a)
or (b)) is earlier;

(iii) became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving Party in breach of this Agreement;

(iv) was disclosed to the receiving Party (or its Affiliates), other than under
an obligation of confidentiality, by a Third Party who had no obligation to the
Party owning or Controlling the information not to disclose such information to
others; or

(v) was independently discovered or developed by the receiving Party (or its
Affiliates) without the use of or reference to the Confidential Information
belonging to the disclosing Party.



--------------------------------------------------------------------------------

9.3 Disclosure of Joint Study Data and Joint Inventions. Except as set forth in
Sections 9.1 9.2 and 9.4, Joint Study Data shall not be disclosed to any Third
Party without the prior written approval of the other Party, except that each
Party may disclose Joint Study Data without the approval of the other Party in
the following circumstances (a), (b), (c), (d) and (e):

(a) Janssen may disclose to a Third Party (i) all Joint Study Data that is
safety information relevant to the 435 Compound and the 055 Compound or (ii) in
the alternative, Aggregate Safety Information for the 435 Compound and/or 055
Compound, in each case as reasonably necessary in connection with (1) Janssen’s
independent internal development of the 435 Compound and 055 Compound and
(2) the solicitation, negotiation or acceptance of any offers for a license
arrangement or collaboration specifically relating to the 435 Compound or 055
Compound (either as a sole compound or as part of a broader license or
collaboration that involves the 435 Compound and/or 055 Compound); provided in
each case that any such Third Party is bound by written obligations of
confidentiality and nonuse restrictions at least as restrictive as those set
forth in this Agreement and that Janssen remains liable for the compliance of
such Third Party with such obligations. Janssen shall not provide a Third Party
who receives Aggregate Safety Information with confidential information about
other clinical trials of the 435 Compound and 055 Compound that would allow the
Third Party to determine which of the Aggregate Safety Information are Joint
Study Data, nor shall Janssen disclose any Idenix Study Data to such Third
Party;

(b) Idenix may disclose to a Third Party (i) all Joint Study Data that is safety
information relevant to the Idenix Compound or (ii) in the alternative,
Aggregate Safety Information for the Idenix Compound, in each case as reasonably
necessary in connection with (1) Idenix’ independent internal development of the
Idenix Compound and (2) the solicitation, negotiation or acceptance of any
offers for a license arrangement or collaboration specifically relating to the
Idenix Compound (either as a sole compound or as part of a broader license or
collaboration that involves the Idenix Compound); provided in each case that any
such Third Party is bound by written obligations of confidentiality and nonuse
restrictions at least as restrictive as those set forth in this Agreement and
that Idenix remains liable for the compliance of such Third Party with such
obligations. Idenix shall not provide a Third Party who receives Aggregate
Safety Information with confidential information about other clinical trials of
the Idenix Compound that would allow the Third Party to determine which of the
Aggregate Safety Information are Joint Study Data, nor shall Idenix disclose any
Janssen Study Data to such Third Party;

(c) disclosure of the Joint Study Data and Joint Inventions for the filing or
prosecuting Joint Patents in accordance with Section 6.2(c);



--------------------------------------------------------------------------------

(d) disclosure of the Joint Study Data to Regulatory Authorities in connection
with the conduct of the Collaboration Trials or the development of the 2-DAA
Combined Therapy, the 3-DAA Combined Therapy, the 435 Compound, and /or the 055
Compound, with regards to Janssen,or the Idenix Compound, with regards to
Idenix;

(e) disclosure of relevant safety information contained within the Joint Study
Data to investigators, institutional review boards and/or ethics committees and
Regulatory Authorities that are involved in other clinical trials of the
(i) Idenix Compound with respect to Idenix, or (ii) the 435 Compound or 055
Compound with respect to Janssen, and to Third Parties that are collaborating
with Idenix or Janssen, respectively in the conduct of such other clinical
trials of the Idenix Compound with respect to Idenix, or the 435 Compound and/or
055 Compound with respect to Janssen, in each case to the extent necessary for
the conduct of such clinical trials and/or to comply with Applicable Law and
regulatory requirements.

(f) As of the later of (x) [**] months after the completion of the last dosing
of the last patient enrolled in the final Collaboration Trial conducted under
this Agreement, or (y) [**] days after the presentation of the final Joint Study
Data at a major scientific conference pursuant to Section 9.6(c): (i) Janssen is
authorized to disclose any Joint Study Data to any Third Party for the purposes
of soliciting, negotiating with respect to, or accepting any offers for a
license arrangement or collaboration specifically relating to the 435 Compound
and/or 055 Compound (either as a sole compound or as part of a broader license
or collaboration that involves the 435 Compound and/or 055 Compound ); and
(ii) Idenix is authorized to disclose any Joint Study Data to any Third Party
for the purposes of soliciting, negotiating with respect to, or accepting any
offers for a license arrangement or collaboration specifically relating to the
Idenix Compound (either as a sole compound or as part of a broader license or
collaboration that involves the Idenix Compound); provided, in each of (i) and
(ii), that these Third Parties are bound by written obligations of
confidentiality and nonuse restrictions at least as restrictive as those set
forth in this Agreement and that the disclosing Party under this Section (Idenix
or Janssen) remains liable for the compliance of such Third Party with such
obligations.

(g) For clarity, this Section 9.3 does not allow (i) Idenix to disclose to a
Third Party or Regulatory Authority the Confidential Information of Janssen
(other than the Joint Study Data and Joint Inventions), including the Janssen
Study Data, Janssen Know-How, Janssen Technology, Janssen Inventions or Janssen
Patents to the extent not published or (ii) Janssen to disclose to a Third Party
or Regulatory Authority the Confidential Information of Idenix (other than the
Joint Study Data and Joint Inventions), including the Idenix Study Data, Idenix
Know-How, Idenix



--------------------------------------------------------------------------------

Technology, Idenix Inventions or Idenix Patents to the extent not published, in
each case without prior written approval of the other Party. In addition,
nothing in this Article 9 shall prevent Idenix from disclosing to a Third Party
or Regulatory Authority the Idenix Study Data, Idenix Know-How, Idenix
Technology, Idenix Inventions or Idenix Patents or prevent Janssen from
disclosing to a Third Party or Regulatory Authority the Janssen Study Data,
Janssen Know-How, Janssen Technology, Janssen Inventions or Janssen Patents.
Further, nothing in this Article 9 shall prevent a Party from using, subject to
the confidentiality provisions of Article 9, the Joint Study Data, Joint
Inventions and Joint Patents in connection with such Party’s other programs
related to its Single Agent Compound in accordance with the provisions of
Section 8.4 and the co-exclusive licenses of Sections 3.1(ii) and 3.2.

9.4 Authorized Disclosure. Notwithstanding any other provision of this
Agreement, each Party may disclose Confidential Information belonging to the
other Party to the extent such disclosure is reasonably necessary in the
following instances:

(a) prosecuting or defending litigation;

(b) complying with Applicable Law or the rules or regulations of any securities
exchange on which such Party’s stock is listed; and

(c) disclosure, in connection with the performance of this Agreement, to
Affiliates, permitted sublicensees, employees, consultants or agents, each of
whom prior to disclosure must be bound by similar terms of confidentiality and
non-use at least equivalent in scope to those set forth in this Article 9.

Notwithstanding the foregoing, in the event a Party is required or otherwise
intends to make a disclosure of any other Party’s Confidential Information
pursuant to Section 9.4(a) and/or Section 9.4(b), it shall give advance notice
to such other Party of such impending disclosure and endeavor in good faith to
secure confidential treatment of such Confidential Information and/or reasonably
assist the Party that owns such Confidential Information in seeking a protective
order or other confidential treatment.

9.5 Disclosure to Medivir. Notwithstanding any other provision of this
Agreement, Idenix hereby expressly authorizes Janssen to disclose to Medivir
(i) the existence of this Agreement and the Collaboration Trials and
Protocol(s), (ii) the Janssen Study Data and the Joint Study Data and (iii) any
Confidential Information, in each case as necessary for Medivir to fulfill all
regulatory requirements with respect to the 435 Compound in the Medivir
Territories and Medivir’s compliance with applicable law or the rules or
regulations of any securities exchange on which its stock is listed; provided
that Medivir is under non-use and confidentiality obligations at least as
restrictive as set forth herein. To the extent able to do so and without
preventing Medivir from complying with applicable laws, Janssen shall provide
Idenix with all material(s) it intends to share with Medivir at least ten
(10) Business Days prior to Janssen providing such material(s) to Medivir.
Idenix may raise any concerns to Janssen regarding the appropriateness of
providing such material(s) with Medivir. Janssen shall consider Idenix’s
concerns prior to providing such material(s) to Medivir, which approval shall be
assumed unless the Idenix advises in writing of its disapproval no later than
[**] Business Days after receipt thereof.



--------------------------------------------------------------------------------

9.6 Press Releases and Publications.

(a) The Parties shall jointly agree to the content and timing of all external
communications (including, without limitation, press releases and Q&As) with
respect to the Collaboration Trials, provided that the content of the initial
press release relating to the Collaboration Trials shall be substantially
similar to the content in the press release attached hereto as Exhibit F.

(b) Janssen will use reasonable efforts to review Medivir’s press releases
regarding any Collaboration Trial to confirm that the subject matter of any such
press releases by Medivir is not more extensive than that which may have been
previously released by Idenix and/or Janssen under Section 9.6(a); provided,
however, that Medivir shall be permitted to publicly disclose information
disclosed to Medivir in accordance with Section 9.5 to the extent necessary to
comply with applicable law or the rules or regulations of any securities
exchange on which Medivir’s stock is listed, or pursuant to an order of a court
or governmental entity.

(c) Janssen and Idenix agree to collaborate to publicly disclose, publish or
present (1) top-line results from each Collaboration Trial, (limited if possible
to avoid jeopardizing the future publication of the Study Data at a scientific
conference or in a scientific journal), solely for the purpose of disclosing, as
soon as reasonably practicable, the safety or efficacy results and conclusions
that are material to either Party under applicable securities laws, and (2) the
conclusions and outcomes (the “Results”) of each Collaboration Trial at a
scientific conference as soon as reasonably practicable following the completion
of such Collaboration Trial, subject in the case of (2) to the following terms
and conditions: The Party proposing to disclose, publish or present the Results
shall deliver to the other Party a copy of the proposed disclosure, publication
or presentation at least [**] days before submission to a Third Party. The
reviewing Party shall determine whether any of its Confidential Information
(including Joint Study Data and/or Joint Inventions) that may be contained in
such disclosure, publication or presentation should be modified or deleted,
whether to file a patent application on any Janssen Invention (solely with
respect to Janssen) or Idenix Invention (solely with respect to Idenix)
disclosed therein, and whether to propose to the other Party that a Patent
application should be filed on any Joint Invention disclosed therein. The
disclosure, publication or presentation shall be delayed for an additional [**]
days (i.e., a total of [**] days from the initial proposal) if the reviewing
Party reasonably requests such extension to allow time for the preparation and
filing of patent applications. If the reviewing Party reasonably requests
modifications to the disclosure, publication or presentation to prevent the
disclosure of Confidential Information, a material trade secret or proprietary
business information, the publishing



--------------------------------------------------------------------------------

Party shall edit such publication to prevent the disclosure of such information
prior to submission of the disclosure, publication or presentation. In the event
of a disagreement as to content, timing and/or venue or forum for the first
disclosure, publication or presentation of the Results, such dispute shall be
referred to the Executive Officers; provided that, in the absence of agreement
after such good faith discussions, the publishing Party, subject to the
immediately preceding sentence, shall be free to proceed with the disclosure,
publication or presentation upon expiration of an additional [**] day period
after referral to the Executive Officers. Authorship of any publication shall be
determined based on the accepted standards used in peer-reviewed academic
journals at the time of the proposed disclosure, publication or presentation.
The Parties agree that they shall make reasonable efforts to prevent publication
of a press release that could jeopardize the future publication of Study Data,
including Joint Study Data, at a scientific conference or in a scientific
journal, but in no way will this supersede the requirements of any applicable
law or the rules or regulations of any securities exchange or listing entity on
which a Party’s stock is listed. Notwithstanding the foregoing, the Parties
shall use reasonable efforts to present the Results or interim Results of the
Collaboration Trials at the annual American Association for the Study of Liver
Diseases and the annual European Association for the Study of the Liver for the
2013 and 2014 calendar years or such other meeting that the JDC agrees to, and
the Parties agree that such presentations, oral or otherwise, shall be agreed to
based on shortened timelines as agreed to by the JDC. Notwithstanding the
foregoing, Idenix hereby authorizes disclosure, publication or presentation to
Medivir in accordance with Section 9.5 above. Idenix hereby acknowledges that
Medivir may be required by applicable law or the rules or regulations of any
securities exchange or listing entity on which its stock is traded or pursuant
to an order of a court or governmental entity to publicly disclose the existence
of the Agreement and the Study Data. To the extent able to do so and without
preventing Medivir from complying with applicable laws, Janssen shall provide
Idenix with all material(s) it intends to share with Medivir at least [**]
Business Days prior to Janssen providing such material(s) to Medivir. Idenix may
raise any concerns to Janssen regarding the appropriateness of providing such
material(s) with Medivir. Janssen shall consider Idenix’s concerns prior to
providing such material(s) to Medivir, which approval shall be assumed unless
the Idenix advises in writing of its disapproval no later than [**] business
days after receipt thereof.

9.7 Remedies. Each Party hereby agrees and acknowledges that in the event of any
breach of the foregoing covenants under this Article 9, the other Party hereto
may suffer irreparable injury, such that no remedy at law will afford it
adequate protection against, or appropriate compensation for, such injury.
Accordingly, each Party hereby agrees that the other Party may be entitled to
seek specific performance of its obligations under this Article 9, including a
preliminary or permanent injunction to enforce such covenants, as well as such
further relief (including damages) as may be granted by a court of competent
jurisdiction.



--------------------------------------------------------------------------------

9.8 Destruction of Confidential Information. Upon expiration or termination of
the Agreement, the receiving Party shall, upon request by the other Party,
immediately destroy or return all of the other Party’s Confidential Information
in its possession (with the exception of jointly owned Confidential Information
and the Confidential Information to which the receiving Party retains a license
as set forth herein); provided, however, that the receiving Party shall be
entitled to retain one (1) copy of Confidential Information solely for
record-keeping purposes and shall not be required to destroy any off-site
computer files created during automatic system back up which are subsequently
stored securely by the receiving Party.

ARTICLE 10

REPRESENTATIONS AND WARRANTIES

10.1 Authority and Binding Agreement. Idenix and Janssen each represents and
warrants to the other that (a) it has the corporate power and authority and the
legal right to enter into this Agreement and perform its obligations hereunder;
(b) it has taken all necessary corporate action on its part required to
authorize the execution and delivery of the Agreement and the performance of its
obligations hereunder; and (c) the Agreement has been duly executed and
delivered on behalf of each Party and constitutes a legal, valid and binding
obligation of such Party that is enforceable against it in accordance with its
terms subject to bankruptcy, insolvency, reorganization, arrangement,
winding-up, moratorium, and similar laws of general application affecting the
enforcement of creditors’ rights generally, and subject to general equitable
principles, including the fact that the availability of equitable remedies, such
as injunctive relief or specific performance, is in the discretion of the court.

10.2 No Conflicts. Idenix and Janssen each represents and warrants that, to the
best of its knowledge, it has not entered, and shall not enter, into any
agreement with any Third Party that is in conflict with the rights granted to
the other Party under this Agreement, and has not taken any action that would in
any way prevent it from granting the rights granted to the other Party under
this Agreement, or that would otherwise materially conflict with or adversely
affect the rights granted to the other Party under this Agreement. Each party
represents that the intellectual property to be utilized in performance of this
Agreement is not subject to any limitations resulting from development with full
or partial government funding.

10.3 Selection of Clinical Research Organization and Investigators. Idenix
represents and warrants that it will select a duly qualified contract research
organization and investigator to conduct the Collaboration Trials consistent
with, but not limited to, the requirements of Section 2.1(e).



--------------------------------------------------------------------------------

10.4 Litigation. As of the Effective Date, Idenix and Janssen each represents
and warrants that, to the best of its knowledge, it is not aware of any pending
or threatened litigation (and has not received any communication) that alleges
that its activities related to this Agreement have violated, or that by
conducting the activities as contemplated in this Agreement it would violate,
any of the intellectual property rights of any other Person (after giving effect
to the license grants in this Agreement).

10.5 No Adverse Proceedings. As of the Effective Date, except as otherwise
notified to the other Party, there is not pending or, to the knowledge of such
Party, threatened, against such Party, any claim, suit, action or governmental
proceeding that would, if adversely determined, materially impair the ability of
such Party to perform its obligations under this Agreement.

10.6 Consents. Idenix and Janssen each represents and warrants that, to the best
of its knowledge, all necessary consents, approvals and authorizations of all
regulatory and governmental authorities and other Persons (i) required to be
obtained by such Party in connection with the execution and delivery of this
Agreement have been obtained (or will have been obtained prior to such execution
and delivery) and (ii) required to be obtained by such Party in connection with
the performance of its obligations under this Agreement have been obtained or
will be obtained prior to such performance.

10.7 No Debarment. Each Party hereby certifies to the other that it has not
used, and will not use the services of any person disqualified, debarred,
banned, or convicted of a crime for which a person could be debarred by the FDA
under 21 U.S.C. 335a, as amended (or subject to a similar sanction of any other
Regulatory Authority), in any capacity in connection with any of the services or
work provided under any Collaboration Trial conducted for or on behalf of such
Party or any of its Affiliates and that this certification may be relied upon in
any applications to the FDA or any other Regulatory Authority. It is understood
and agreed that this certification imposes a continuing obligation upon each
Party to notify the other promptly of any change in the truth of this
certification. Upon request by a Party, the other Party agrees to provide a list
of persons used to perform the services or work provided under any Collaboration
Trial conducted for or on behalf of such Party or any of its Affiliates pursuant
to this Agreement who, within the five years preceding the Effective Date, or
subsequent to the Effective Date, were or are convicted of one of the criminal
offenses required by 21 U.S.C. 335a, as amended, to be listed in any application
for approval of an abbreviated application for drug approval.

10.8 Compliance with Applicable Law. Idenix and Janssen each represents and
warrants that it shall comply with all Applicable Law of the country or other
jurisdiction, or any court or agency thereof, applicable to the performance of
its activities hereunder or any obligation or transaction hereunder, including
those pertaining to the production and handling of drug products, such as those
set forth by the Regulatory Agencies, as applicable, and the applicable terms of
this Agreement, in the performance of its obligations hereunder.



--------------------------------------------------------------------------------

10.9 Affiliates. Idenix and Janssen each represents and warrants that, to the
extent the intellectual property, Regulatory Documentation or technology
licensed by it hereunder are owned or Controlled by its Affiliates or a Third
Party, it has the right to use, and has the right to grant (sub)licenses to the
other Party to use, such intellectual property, Regulatory Documentation or
technology in accordance with the terms of this Agreement.

10.10 Ethical Business Practices. Idenix and Janssen each represents and
warrants that neither it nor its Affiliates will make any payment, either
directly or indirectly, of money or other assets, including the compensation
such Party derives from this Agreement (collectively a “Payment”), to government
or political party officials, officials of Public International Organizations,
candidates for public office, or representatives of other businesses or persons
acting on behalf of any of the foregoing (collectively “Officials”) where such
Payment would constitute violation of any law, including the FCPA. In addition,
regardless of legality, neither it nor its Affiliates will make any Payment
either directly or indirectly to Officials if such Payment is for the purpose of
improperly influencing decisions or actions with respect to the subject matter
of this Agreement. Each Party represents and warrants that all its activities
under the Agreement will be conducted in compliance with the U.S. False Claims
Act and the U.S. Anti-Kickback Statute. Each Party and each of its Affiliates
shall conduct its activities hereunder in accordance with the provisions of
Exhibit G attached hereto.

10.11 DISCLAIMER OF WARRANTY. THE EXPRESS REPRESENTATIONS AND WARRANTIES STATED
IN THIS ARTICLE 10 ARE IN LIEU OF, AND THE PARTIES DO HEREBY DISCLAIM, ALL OTHER
REPRESENTATIONS AND WARRANTIES, EXPRESS, IMPLIED OR STATUTORY, INCLUDING WITHOUT
LIMITATION WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
NON-INFRINGEMENT OF THIRD PARTY INTELLECTUAL PROPERTY RIGHTS.

ARTICLE 11

INDEMNIFICATION

11.1 Idenix Indemnification. Idenix hereby agrees to defend, hold harmless and
indemnify (collectively, “Indemnify”) Janssen and its Affiliates, agents,
directors, officers, and employees (the “Janssen Indemnitees”) from and against
any and all liabilities, expenses and/or losses, including without limitation
reasonable legal expenses and attorneys’ fees (collectively “Losses”) resulting
from Third Party suits, claims, actions and demands (each, a “Third Party
Claim”) to the extent that they arise or result from (a) the



--------------------------------------------------------------------------------

negligence or intentional misconduct of Idenix, any Idenix Indemnitee, or
sublicensees of Idenix, conducting activities on behalf of Idenix under this
Agreement; (b) any breach by Idenix of any provision of this Agreement; (c) any
injury to a subject in a Collaboration Trial caused solely by the development,
use or Manufacture of the Idenix Compound; (d) Janssen’s reasonable reliance on
the Idenix Regulatory Documentation or the Collaboration Trial Regulatory
Documentation; (e) the development, use, Manufacture or importation, by or on
behalf of Idenix, of the Idenix Compound used in the Collaboration Trial(s); or
(f) the use by Idenix of Study Data or Inventions; but excluding, in each case
((a) through (f)), any such Losses to the extent Janssen is obligated to
Indemnify the Idenix Indemnitees pursuant to Section 11.2. If there is a Loss
that arises or results from any injury or death to a subject in a Collaboration
Trial where it ultimately cannot be or is not determined if such injury or death
is the direct result of the Idenix Compound on the one hand, or the 435 Compound
and/or 055 Compound on the other hand, each Party shall be responsible for
defending any Third Party Claims alleged against such Party after application of
any clinical trial insurance coverage, as described in Section 11.5 and to the
extent applicable.

11.2 Janssen Indemnification. Janssen hereby agrees to Indemnify Idenix and its
Affiliates, agents, directors, officers, and employees (the “Idenix
Indemnitees”) from and against any and all Losses resulting from Third Party
Claims to the extent that they arise or result from (a) the negligence or
intentional misconduct of Janssen, any Janssen Indemnitee or sublicensees of
Janssen, conducting activities on behalf of Janssen under this Agreement;
(b) any breach by Janssen of any provision of this Agreement; (c) any injury to
a subject in a Collaboration Trial caused solely by the development, use or
Manufacture of the Janssen Compound; (d) Idenix’ reasonable reliance on the
Janssen Regulatory Documentation; (e) the development, use, Manufacture or
importation, by or on behalf of Janssen, of the Janssen Compound used in the
Collaboration Trial(s); or (f) the use by Janssen of Study Data or Inventions;
but excluding, in each case ((a) through (f)), any such Losses to the extent
Idenix is obligated to Indemnify the Janssen Indemnitees pursuant to
Section 11.1. If there is a Loss that arises or results from any injury or death
to a subject in a Collaboration Trial where it ultimately cannot be or is not
determined if such injury or death is the direct result of the Idenix Compound
on the one hand, or the 435 Compound and/or 055 Compound on the other hand, each
Party shall be responsible for defending any Third Party Claims alleged against
such Party after application of any clinical trial insurance coverage, as
described in Section 11.5 and to the extent applicable. To the extent a Third
Party Claim is covered by Idenix’ clinical trial insurance as described in
Section 11.5 below, Janssen shall be responsible for only those costs that
exceed the clinical trial insurance coverage.



--------------------------------------------------------------------------------

11.3 Indemnification Procedure. Each Party’s agreement to Indemnify the other
Party is conditioned on the performance of the following by the Party seeking
indemnification: (a) providing written notice to the Indemnifying Party of any
Loss of the types set forth in Sections 11.1 and 11.2 within forty-five
(45) days after the Party seeking indemnification has knowledge of such Loss;
provided that, any delay in complying with the requirements of this clause
(a) will only limit the Indemnifying Party’s obligation to the extent of the
prejudice caused to the Indemnifying Party by such delay; (b) permitting the
Indemnifying Party to assume full responsibility to investigate, prepare for and
defend against any such Loss; (c) assisting the Indemnifying Party, at the
Indemnifying Party’s expense, in the investigation of, preparation for and
defense of any Loss; and (d) not compromising or settling such Loss without the
Indemnifying Party’s written consent, such consent not to be unreasonably
withheld or delayed. Indemnifying Party shall keep Indemnified Party informed of
any and all investigation, preparation and defense against any such Loss.

11.4 Separate Defense of Claims. In the event that the Parties cannot agree as
to the application of Sections 11.1, 11.2 and/or 11.3 to any particular Loss,
the Parties may conduct separate defenses of such Loss. Each Party further
reserves the right to claim indemnity from the other in accordance with Sections
11.1, 11.2 and/or 11.3 upon resolution of the underlying claim, notwithstanding
the provisions of Section 11.3(b).

11.5 Insurance. Each Party shall maintain Commercial General Liability and
Products/Completed Operations Liability policies with minimum limits of $[**]
per occurrence to satisfy its indemnification obligations under this Agreement,
but only to the extent that the applicable claim is covered by such policies.
Idenix shall also be required to maintain clinical trial insurance in full
compliance with all local regulations in countries where clinical trial are
conducted. Each Party shall provide the other Party with written notice at least
[**] days prior to the cancellation, non-renewal or material change in such
insurance which would materially adversely affect the rights of the other Party
hereunder.

11.6 LIMITATION OF LIABILITY. NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY
FOR INDIRECT, INCIDENTAL, CONSEQUENTIAL OR SPECIAL DAMAGES, INCLUDING BUT NOT
LIMITED TO LOST PROFITS, ARISING FROM OR RELATING TO ANY BREACH OF THIS
AGREEMENT, REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF SUCH DAMAGES. NOTHING
IN THIS SECTION 11.6 IS INTENDED TO LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS
OR OBLIGATIONS OF A PARTY UNDER SECTIONS 11.1 or 11.2, OR DAMAGES AVAILABLE FOR
BREACHES OF CONFIDENTIALITY OBLIGATIONS IN ARTICLE 9.



--------------------------------------------------------------------------------

ARTICLE 12

TERM AND TERMINATION

12.1 Term. Unless earlier terminated in accordance with this Article 12, and
subject to Section 12.2, the term of this Agreement shall commence upon the
Effective Date and shall expire on the completion by all centers or institutions
participating in the Collaboration Trials, and delivery of all Study Data,
including all completed case report forms, all final analyses and all final
clinical study reports contemplated by the Collaboration Trials, to the Parties
for evaluation (the “Term”).

12.2 Termination for Material Breach.

(a) Notice and Cure Period. If a Party (the “Breaching Party”) is in material
breach, the other Party (the “Non-Breaching Party”) shall have the right to give
the Breaching Party notice specifying the nature of such material breach. The
Breaching Party shall have a period of [**] days after receipt of such notice to
cure such material breach (the “Cure Period”) in a manner reasonably acceptable
to the Non-Breaching Party. For the avoidance of doubt, this provision is not
intended to restrict in any way either Party’s right to notify the other Party
of any other breach or to demand the cure of any other breach.

(b) Termination Right. The Non-Breaching Party shall have the right to terminate
this Agreement, upon written notice, in the event that the Breaching Party has
not cured such material breach within the Cure Period, provided, however, that
if such breach is capable of cure but cannot be cured within the Cure Period,
and the Breaching Party commences actions to cure such material breach within
the Cure Period and thereafter diligently continue such actions, the Breaching
Party shall have an additional [**] days to cure such breach. If a Party
contests such termination pursuant to the dispute resolution procedures under
Section 13.3, such termination shall not be effective until a conclusion of the
dispute resolution procedures in Section 13.3, as applicable, resulting in a
determination that there has been an uncured material breach (or, if earlier,
abandonment of the dispute by such Party). If the Breaching Party asserts that
the material breach has been cured, this Agreement shall not be terminated if
the alleged cure has effectively remedied the harm to the Non-Breaching Party
caused by the material breach.

12.3 Termination for Bankruptcy. Either Party may terminate this Agreement if,
at any time, the other Party shall file in any court or agency pursuant to any
statute or regulation of any state, country or jurisdiction, a petition in
bankruptcy or insolvency or for reorganization or for an arrangement or for the
appointment of a receiver or trustee of such other Party or of such other
Party’s assets, or if the other Party proposes a written agreement of
composition or extension of its debts, or if the other Party shall be served
with an involuntary petition against it, filed in any insolvency proceeding, and
such petition shall not be dismissed within sixty (60) days after the filing
thereof, or if the other Party will propose or be a party to any dissolution or
liquidation, or if the other Party shall make an assignment for the benefit of
its creditors.



--------------------------------------------------------------------------------

12.4 Termination by Mutual Agreement. This Agreement may be terminated at any
time for any reason by mutual agreement of the Parties, which shall be
memorialized in a written agreement duly executed by the Parties.

12.5 Termination for Safety Reasons or Objection to Third Party Patent License.
In addition, either Party shall have the right to terminate this Agreement
immediately upon written notice if (i) in the good faith judgment of the
terminating Party it is necessary to protect the safety, health or welfare of
subjects enrolled in any Collaboration Trial, or (ii) such Party objects under
Section 7.3 to the terms of a license to a Third Party Patent or to pursuing a
license to a Third Party Patent, except that in the case of (ii), Idenix shall
have the right to enter into a license under Section 7.3 without the agreement
or consent of Janssen, provided that such license does not include any
concessions that could have an adverse impact on Janssen or any of its
properties or rights, and that Idenix provides written notice to Janssen that
Idenix shall bear [**] percent ([**]%) of any costs due to such Third Party
under such license, in which case Janssen shall not have the right to terminate
this Agreement under this Section 12.5. In the event of a termination for Safety
Reasons, prior to the terminating Party providing written notice, the Parties
shall meet and discuss in good faith the safety concerns raised by the
terminating Party, but should any dispute arise in such discussion, the dispute
resolution processes set forth in Sections 2.6 or 13.3 shall not apply to such
dispute and the terminating Party shall have the right to issue such notice and
such termination shall take effect without the Parties first following the
procedures set forth in such Sections 2.6 or 13.3.

12.6 Termination by Janssen. Janssen may terminate this Agreement for any reason
upon thirty calendar (30) days advance written notice (“Termination Notice”) to
Idenix. If such Termination Notice occurs during a Collaboration Trial that has
commenced, Idenix may continue to dose subjects enrolled in such Collaboration
Trial through completion of the applicable Protocol unless Safety Reasons exist.

(a) If Janssen terminates such Agreement prior to the commencement of the 3-DAA
Combined Therapy Collaboration Trials of Section 2.1(b), Janssen shall reimburse
Idenix [**] percent ([**]%) of those Collaboration Expenses associated and
expended by conducting the 2-DAA DDI Trial described in 2.1(a)(i).

(b) If Janssen terminates such Agreement after the commencement of the 3-DAA DDI
Trial of Section 2.1(b)(i)(x), then Janssen shall reimburse Idenix [**] percent
([**]%) of those Collaboration Expenses associated and expended by conducting
the 3-DAA DDI Trial described in 2.1(b)(i)(x).



--------------------------------------------------------------------------------

12.7 Termination by Idenix. During the Collaboration Trials of Section 2.1(a),
Idenix may terminate this Agreement for any reason upon thirty calendar
(30) days advance Termination Notice to Janssen. If such Termination Notice
occurs during a Collaboration Trial that has commenced, Idenix may continue to
dose subjects enrolled in a Collaboration Trial through completion of the
applicable Protocol unless Safety Reasons exist. Idenix does not have any right
to terminate under this Section 12.7 after the commencement of the 3-DAA DDI
Trial of Section 2.1(b).

12.8 Termination by Idenix due to Termination of Medivir Agreement. If Medivir
Agreement is terminated by either party to that agreement, then Idenix may have
the right to terminate this Agreement. Janssen shall notify Idenix of any
termination of the Medivir Agreement. In the event of a termination under this
Section 12.8 by Idenix, Janssen shall reimburse Idenix pursuant to Sections
12.6(a) or (b), as the case may be.

12.9 Termination Due to Failure to Provide Formulation for 2-DAA Phase 2 Trial.
If, notwithstanding the use of commercially reasonable efforts, Idenix is unable
to formulatethe Idenix Compound into either (1) a stable and feasible liquid
formulation, or (2) a solid dosage formulation that can be bridged to the liquid
formulation mentioned in (1) with a bioavailability study, without requiring to
repeat the 2-DAA Phase 2 Trial by June 30, 2013 , then, Janssen has full
discretion to terminate the Agreement in its entirety without any obligation to
reimburse Idenix for any expenses related to the Collaboration Trials.

12.10 Effect of Termination. Upon expiration or termination of this Agreement,
including a termination upon a failure of the Parties to reach agreement on the
final Protocols pursuant to Section 2.1(a), (a) the license granted to Idenix
under Section 3.1(i) shall terminate, and (b) the Parties shall use reasonable
efforts to wind down activities under this Agreement in a reasonable manner and
avoid incurring any additional expenditures or non-cancellable obligations;
provided that, except in the case of termination for Safety Reasons pursuant to
Section 12.5, Idenix may continue to dose subjects enrolled in a Collaboration
Trial through completion of the applicable Protocol if Idenix determines in good
faith it is necessary to protect the safety, health or welfare of such subjects
and/or dosing is required by the applicable Regulatory Authority(ies) and/or
Applicable Law(s). Under any such wind-down activities, Idenix shall return or
destroy at Janssen’s expense, as directed by Janssen, any 435 Compound and 055
Compound that is not used in the Collaboration Trials. If applicable, upon
termination of this Agreement, the Parties shall be responsible pursuant to the
terms of this Agreement for any expenses incurred as a result of those ongoing
activities under this Agreement solely as deemed necessary by the JDC based on
reasonable medical judgment to protect the health of subjects participating in
the Collaboration Trials. In accordance with Section 2.1(b)(i), in the event
that Idenix fails to proceed with the conduct of the 3-DAA Phase 2 Trial, the
Parties agree that the grant provided to Idenix in 3.1(ii) below relating to the
Joint Study Data will be automatically revoked except for communications by
Idenix to Regulatory Authorities.



--------------------------------------------------------------------------------

12.11 Survival. The following Articles and Sections of this Agreement and all
definitions relating thereto shall survive any expiration or termination of this
Agreement for any reason: Section 3.1(ii) (“Grant by Janssen”, as to Idenix’
licenses under Joint Study Data, Joint Inventions and Joint Patents),
Section 3.2 (“Grant by Idenix”, as to Janssen’s licenses under Joint Study Data,
Joint Inventions and Joint Patents), Section 3.3 (“Sublicensing” with regard to
surviving licenses), Section 4.1(b) (“Use by Idenix”), Article 6 (“Intellectual
Property”), Sections 7.2 (“Expenses”), 7.3 (“Other License Payments”), and 7.4
(“Expense Records and Audit”) with respect to expenses incurred prior to the
effective date of Termination, Section 8.1 (“Records”), Section 8.2 (“Ownership
and Use of Study Data”), Section 8.3 (“Access”), Section 8.4 (“Acknowledgement
of Use of Study Data”), Article 9 (“Confidentiality”); Article 10
(“Representations and Warranties”), Article 11 (“Indemnification”),
Section 12.10 (“Effect of Termination”), Section 12.11 (“Survival”),
Section 13.1 (“Entire Agreement”), Section 13.2 (“Governing Law”), Section 13.3
(“Dispute Resolution”), Section 13.4 (“Injunctive Relief”), Section 13.6
(“Notices”), Section 13.7 (“No Waiver, Modifications”), Section 13.8 (“No Strict
Construction”), Section 13.9 (“Independent Contractor”), Section 13.11
(“Headings”), Section 13.13 (“Severability”), and Section 13.15 (“No Benefit to
Third Parties”).

12.12 Bankruptcy Protections. All rights and licenses granted pursuant to any
section of this Agreement are rights and licenses to “intellectual property” (as
defined in Section 101(35A) of title 11 of the United States Code (the
“Bankruptcy Code”)). Each Party shall retain and may fully exercise all of its
rights and elections under the Bankruptcy Code. The Parties further agree that,
in the event of the commencement of a bankruptcy proceeding by or against a
Party or its Affiliates under the Bankruptcy Code or analogous provisions of
applicable law outside the United States, the other Party, as a licensee under
such bankrupt Party’s intellectual property, shall be entitled to a complete
duplicate of (or complete access to, as appropriate) such intellectual property
and all embodiments of such intellectual property, which, if not already in such
licensee Party’s possession, shall be promptly delivered to it upon such
licensee Party’s request therefor.

ARTICLE 13

MISCELLANEOUS

13.1 Entire Agreement. The Parties acknowledge that this Agreement shall govern
all activities of the Parties with respect to the Collaboration Trials from the
Effective Date forward. This Agreement, including the Exhibits hereto, sets
forth the complete, final and exclusive agreement between the Parties concerning
the subject matter hereof and supersedes all prior agreements and understandings
between the Parties with respect to such subject matter. There are no covenants,
promises, agreements, warranties, representations, conditions or understandings,
either oral or written, between the Parties with respect to such subject matter
other than as are set forth in this Agreement. All Exhibits attached hereto are
incorporated herein as part of this Agreement.



--------------------------------------------------------------------------------

13.2 Governing Law. This Agreement shall be governed and construed in accordance
with the internal laws of the State of New York, USA excluding any choice of law
rules, which may direct the application of the laws of another jurisdiction.

13.3 Dispute Resolution.

(a) In the event of any dispute, controversy or claim arising out of, relating
to or in connection with any provision of this Agreement (each a “Dispute”)
other than a dispute, controversy or claim that relates to (i) matters properly
before the JDC under Article 2, for which the dispute resolution procedures
therein shall apply, to the extent applicable or (ii) a breach of a Party’s
obligations under Article 9, the Parties shall refer such Dispute to the
Executive Officers. This Agreement shall remain in effect during the pendency of
any such dispute. In the event that no resolution is made by them in good faith
negotiations within [**] business days after such referral to them, such
unresolved Dispute shall be referred to the Worldwide Chairman Pharmaceuticals
of Janssen or his or her designee and the Chief Executive Officer of Idenix or
his or her designee for attempted resolution by good faith negotiations within
[**] business days after such referral is made. In the event such officers are
unable to resolve such Dispute within such [**] business-day period then, such
Dispute shall be resolved through arbitration in accordance with the remainder
of this Section 13.3; provided, however, that with respect to any such Dispute
that relates to a breach of a Party’s obligations under Article 9 hereof, either
Party shall have the right to seek an injunction or other equitable relief
without waiting for the expiration of such [**] business-day negotiation period.

(b) If a Dispute remains unresolved after escalation to the senior executives as
described above, either Party may refer the matter to arbitration as described
below. Any arbitration under this Agreement shall be conducted under the
auspices of the American Arbitration Association (the “AAA”) by a panel of three
(3) arbitrators pursuant to that organization’s Commercial Arbitration Rules
then in effect; provided, however, that the Parties hereby agree that the time
schedule for the appointment of arbitrators and the time schedule for submission
of the statement of defense shall follow the American Arbitration Association
Commercial Arbitration Rules. The fees and expenses of the arbitrators shall be
borne in equal shares by the Parties. Each Party shall be entitled to appoint
one arbitrator. The Parties shall appoint their respective arbitrators within
[**] days after submission for arbitration. The two (2) arbitrators so appointed
shall agree on the appointment of the third arbitrator. If the Parties’
appointed arbitrators fail to agree, within [**] days from the date both
Parties’ arbitrators have been appointed, on the identity of the third
arbitrator, then such arbitrator shall be appointed by the AAA. Each Party shall
bear the fees and expenses of its legal representation in the arbitration. The
arbitral tribunal shall not reallocate either the fees and expenses of the
arbitrators or of the Parties’ legal representation. The arbitration shall be
held in New York, New York, USA, which shall be the seat of the arbitration. The
language of the arbitration shall be English.



--------------------------------------------------------------------------------

13.4 Injunctive Relief. Notwithstanding anything herein to the contrary, a Party
may seek an injunction or other injunctive relief from any court of competent
jurisdiction in order to prevent immediate and irreparable injury, loss or
damage on a provisional basis. For the avoidance of doubt, if either Party
(a) discloses Confidential Information of the other Party other than as
permitted under Article 9, (b) uses (in the case of Janssen) the Idenix Compound
or Idenix Technology or (in the case of Idenix) the 435 Compound, 055 Compound
or Janssen Technology in any manner other than as expressly permitted under this
Agreement or (c) otherwise is in material breach of this Agreement and such
material breach could cause immediate harm to the development of the 435
Compound or 055 Compound (by Janssen) or the Idenix Compound (by Idenix), the
other Party may seek an injunction or other equitable relief precluding the
other Party from continuing its activities related to the Collaboration Trials
without waiting for the conclusion of the dispute resolution procedures under
Section 13.3.

13.5 Force Majeure. The Parties shall be excused from the performance of their
obligations under this Agreement (other than the payment of monies owed to the
other Party) to the extent that such performance is prevented by force majeure
and the non-performing Party promptly provides notice of the prevention to the
other Party. Such excuse shall be continued so long as the condition
constituting force majeure continues and the nonperforming Party takes
reasonable efforts to remove the condition. For purposes of this Agreement,
force majeure shall mean acts of God, strikes or other concerted acts of
workers, civil disturbances, fires, earthquakes, acts of terrorism, floods,
explosions, riots, war, rebellion, sabotage or failure or default of public
utilities or common carriers or similar conditions beyond the reasonable control
of the relevant Party.

13.6 Notices. Any notice required or permitted to be given under this Agreement
shall be in writing, shall specifically refer to this Agreement and shall be
deemed to have been sufficiently given for all purposes if such notice is timely
and is: (a) mailed by first class certified or registered mail, postage prepaid,
return receipt requested, (b) sent by express delivery service, or
(c) personally delivered. Unless otherwise specified in writing, the mailing
addresses of the Parties shall be as described below.

 

For Idenix:      Idenix Pharmaceuticals, Inc.      60 Hampshire Street     
Cambridge, MA 02139      Attn: Chief Executive Officer



--------------------------------------------------------------------------------

With a copy to:      Idenix Pharmaceuticals, Inc.      60 Hampshire Street     
Cambridge, MA 02139      Attn: General Counsel

 

For Janssen:      Janssen Pharmaceuticals, Inc.      1125 Trenton-Harbourton
Road      Titusville, New Jersey 08560      Attention: President

 

With a copy to:      Johnson & Johnson      One Johnson & Johnson Plaza      New
Brunswick, NJ 08933      Attention: Chief Patent Counsel

Any such communication shall be deemed to have been received when delivered. It
is understood and agreed that this Section 13.6 is not intended to govern the
day-to-day business communications necessary between the Parties in performing
their duties, in due course, under the terms of this Agreement.

13.7 No Waiver; Modifications. It is agreed that no waiver by a Party hereto of
any breach or default of any of the covenants or agreements herein set forth
shall be deemed a waiver as to any subsequent and/or similar breach or default.
No amendment, modification, release or discharge shall be binding upon the
Parties unless in writing and duly executed by authorized representatives of
both Parties.

13.8 No Strict Construction. This Agreement has been prepared jointly and shall
not be strictly construed against either Party.

13.9 Independent Contractor. The Parties are independent contractors of each
other, and the relationship between the Parties shall not constitute a
partnership, joint venture or agency. Neither Party shall be the agent of the
other or have any authority to act for, or on behalf of, the other Party in any
matter.

13.10 Assignment. Neither Party may assign or transfer this Agreement or any
rights or obligations hereunder without the prior written consent of the other
Party, except that a Party may make such an assignment without the other Party’s
consent (a) to an Affiliate or (b) to a Third Party that merges with,
consolidates with or acquires all or substantially all of the assets or voting
control of the assigning Party. Any permitted successor or assignee of rights
and/or obligations hereunder shall, in a writing to the other Party, expressly
assume performance of such rights and/or obligations. Any permitted assignment
shall be binding on the successors of the assigning Party. Any assignment or
attempted assignment by any Party in violation of the terms of this
Section 13.10 shall be null and void and of no legal effect.



--------------------------------------------------------------------------------

13.11 Headings. The captions to the several Sections and Articles hereof are not
a part of this Agreement, but are included merely for convenience of reference
only and shall not affect its meaning or interpretation.

13.12 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one (1) and the same instrument. This Agreement may be
executed by facsimile or electronic (e.g., .pdf) signatures and such signatures
shall be deemed to bind each Party hereto as if they were original signature.

13.13 Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future law, and if the rights or
obligations of a Party under this Agreement will not be materially and adversely
affected thereby, (a) such provision shall be fully severable, (b) this
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part hereof, (c) the remaining
provisions of this Agreement shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision or by its
severance herefrom and (d) in lieu of such illegal, invalid or unenforceable
provision, there shall be added automatically as a part of this Agreement a
legal, valid and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible and reasonably acceptable
to the Parties.

13.14 Further Assurance. Each Party shall duly execute and deliver, or cause to
be duly executed and delivered, such further instruments and do and cause to be
done such further acts and things, including the filing of such assignments,
agreements, documents and instruments, as may be necessary or as the other Party
may reasonably request in order to perfect any license, assignment or other
transfer or any properties or rights under, or pursuant, to this Agreement.

13.15 No Benefit to Third Parties. The representations, warranties and
agreements set forth in this Agreement are for the sole benefit of the Parties
and their successors and permitted assigns, and they shall not be construed as
conferring any rights on any other parties.



--------------------------------------------------------------------------------

[Signature page follows]

IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound hereby,
have

caused this Agreement to be executed by their duly authorized representatives as
of the

Effective Date.

 

Idenix Pharmaceuticals, Inc.     Janssen Pharmaceuticals, Inc. By:  
Ronald C. Renaud, Jr.     By:   /s/ Vanessa Broadhurst Name:   Ronald C. Renaud,
Jr.     Name:   Vanessa Broadhurst Title:   President and CEO     Title:  
President Date:   January 25, 2013     Date:   1/25/13

Attached:

Exhibit A: 2-DAA Drug-Drug Interaction Clinical Trial Protocol Synopsis

Exhibit B: Phase 2 Clinical Trial Protocol Synopsis

Exhibit C: Study Design from December 2012 meeting

Exhibit D: Bioanalysis Plan

Exhibit E: Collaboration Budget

Exhibit F: Initial Press Release

Exhibit G: Compliance with Laws



--------------------------------------------------------------------------------

EXHIBIT A

 

LOGO [g443812g20z29.jpg]

IDX719

Protocol IDX-06A-004

A PHASE I, RANDOMIZED, MULTIPLE-DOSE STUDY TO EVALUATE

THE PHARMACOKINETIC DRUG-DRUG INTERACTION BETWEEN

IDX719 AND SIMEPREVIR IN HEALTHY SUBJECTS

 

Author(s):

   Frank D, Sullivan-Bólyai JZ, Zhou XJ

Sponsor:

  

Idenix Pharmaceuticals, Inc.

60 Hampshire Street

Cambridge, MA 02139

Document type:

   Protocol

EudraCT number:

   Not Applicable

Development phase:

   I

Version date:

   12-December-2012

Property of Idenix Pharmaceuticals, Inc.

Confidential

May not be used, divulged, published, or otherwise disclosed

without the consent of Idenix Pharmaceuticals, Inc.



--------------------------------------------------------------------------------

EXHIBIT A

 

Idenix Pharmaceuticals, Inc.   Confidential   Page 2 Clinical Study Protocol
(Original) –12-Dec-2012   Study No. IDX-06A-004

Protocol synopsis

 

Protocol Title:

   A Phase I, Randomized, Multiple-Dose Study to Evaluate the Pharmacokinetic
Drug-Drug Interaction between IDX719 and Simeprevir in Healthy Subjects

Protocol Number:

   IDX-06A-004

Clinical Phase:

   I

Principal

Investigator

& Study Site:

   [**]

Objectives:

   [**]

Key Safety

Parameters:

   [**]

Key

Pharmacokinetic

Parameters:

   [**]

Study Design:

   [**]

Duration:

   [**]

Number of

Subjects:

   [**]

Inclusion Criteria:

   [**]

Exclusion Criteria:

   [**]

Test Product:

   [**]

Dose and Mode of

Administration:

   [**]

Statistical

Methods:

   [**]

[**] Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of three pages were omitted.



--------------------------------------------------------------------------------

EXHIBIT B

 

LOGO [g443812g20z29.jpg]

IDX719

Protocol IDX-06A-005

A RANDOMIZED STUDY TO EVALUATE THE SAFETY AND

EFFICACY OF IDX719 IN COMBINATION WITH SIMEPREVIR

AND RIBAVIRIN FOR 12 WEEKS IN SUBJECTS WITH

CHRONIC HEPATITIS C INFECTION

 

Author(s):

   Frank D, Zhou XJ, Sullivan-Bólyai JZ

Sponsor:

  

Idenix Pharmaceuticals, Inc.

60 Hampshire Street

Cambridge, MA 02139

Document type:

   Protocol

Development phase:

   II

Version date:

   18-January-2013

Property of Idenix Pharmaceuticals, Inc.

Confidential

May not be used, divulged, published, or otherwise disclosed

without the consent of Idenix Pharmaceuticals, Inc.



--------------------------------------------------------------------------------

EXHIBIT B

 

Idenix Pharmaceuticals, Inc.   Confidential   Page 2 Clinical Study Protocol
(Original) –18-Jan-2013   Study No. IDX-06A-005

Protocol synopsis

 

Protocol Title:

   A Randomized Study to Evaluate the Safety and Efficacy of IDX719 in
Combination with Simeprevir and Ribavirin for 12 Weeks in Subjects with Chronic
Hepatitis C Infection

Protocol Number:

   IDX-06A-005

Clinical Phase:

   II

Principal

Investigator

& Study Site:

   [**]

Objectives:

   [**]

Key Safety

Parameters:

   [**]

Key Antiviral

Activity

Parameters:

   [**]

Key

Pharmacokinetic

Parameters:

   [**]

Study Design:

   [**]

Duration:

   [**]

Number of

Subjects:

   [**]

Inclusion Criteria:

   [**]

Exclusion Criteria:

   [**]

Test Product:

   [**]

Dose and Mode of

Administration:

   [**]

Statistical

Methods:

   [**]

[**] Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of five pages were omitted.



--------------------------------------------------------------------------------

EXHIBIT C

IDX-06A-005-Part B, Outline

IDX719, Simeprevir, Ritonavir-Boosted TMC647055 and RBV, Part B

• Population

  [**]

• Objective

  [**]

   Design

                • [**]

                • [**]

                • [**]

                • [**]

 

[**]

  [**]   [**]

[**]

  [**]  

[**]

  [**]       [**]

[**]

  [**]  

[**]

  [**]  

 

 

1



--------------------------------------------------------------------------------

EXHIBIT C

Ph II Study Design: IDX719, Simeprevir, Ritonavir-Boosted TMC647055 and RBV,

Part C

• Population

  [**]

• Objective

  [**]

   Design

                • [**]

                • [**]

                • [**]

                • [**]

[**]

  [**]   [**]

[**]

  [**]       [**]

[**]

  [**]  

 

 

2



--------------------------------------------------------------------------------

EXHIBIT D

Laboratory Manual for PK samples

Ver. 1.0

Protocol: IDX-06A-004

Jan 18, 2012

 

 

 

Sponsor:

Idenix Pharmaceuticals, Inc

60 Hampshire Street

Cambridge, MA 02139

USA

In accordance with Sections 5.1(a)(xii) and 5.1(b)(ix) of the Agreement, Idenix
shall be responsible for the bioanalysis of the Idenix Compound and Janssen
shall be responsible for the bioanalysis of the 435 Compound and 055 Compound,
in plasma samples derived from the Collaboration Trials.

 

1



--------------------------------------------------------------------------------

EXHIBIT D

PK Sample Collection, Handling and Shipping

1. Materials and Labeling

Blood must be collected using in [**].

[**]

Labels should be applied to the sample tubes as follows:

Apply labels to the sample tubes so that they do not overlap and obscure any
information. If possible expose an area between the 2 ends of the label to allow
viewing of the contents of the tube.

Do not alter the orientation of the label on the sample tube.

Apply labels to all tubes in the same manner.

2. Preparation of Plasma Pharmacokinetic Samples

[**].

 

2



--------------------------------------------------------------------------------

EXHIBIT D

3. Shipment of Pharmacokinetic Samples

All main pharmacokinetic samples will be sent to the bioanalytical facility in a
single shipment at the end of the study or in multiple shipments as agreed upon
with the sponsor. An inventory list must be included with each shipment. The
inventory list must note each specimen drawn for each subject, and note any
missing specimens.

Janssen shall assign the following contract research organization (“Janssen
CRO”) to conduct the bioanalysis on its behalf:

[**]

All main pharmacokinetic samples for simeprevir will be sent to [**].

 

  •  

with World Courier by door-to-door delivery service

 

  •  

[**]

 

  •  

sorted in boxes by CRFID and sampling time and accompanied by a sample
accountability form.

 

  •  

Label the package with the sponsor name and study number.

 

  •  

Include a return address (which includes the investigator’s name) on the outside
of each shipping container.

 

  •  

Send to [**], To the attention of:

Please be advised, as soon as shipment day and air bill number(s) are available,
to notify the shipment of the PK samples to [**] and to the study director [**]
preferably by e-mail before the shipment.

Idenix shall assign the following contract research organization (“Idenix CRO”)
to conduct the bioanalysis on its behalf:

[**]

All main pharmacokinetic samples for IDX719 will be sent to [**]

[**].

Each of the Janssen CRO and Idenix CRO shall be bound by the applicable terms of
this Agreement. Janssen remains responsible for all subcontracted obligations
and is liable for all acts and omissions of the Janssen CRO as if they were its
own acts and omissions. Idenix remains responsible for all subcontracted
obligations and is liable for all acts and omissions of the Idenix CRO as if
they were its own acts and omissions. For the avoidance of doubt, Idenix hereby
expressly authorizes Janssen CRO to perform the bioanalysis of the 435 Compound
and/or 055 Compound in accordance with the applicable Protocol on Janssen’s
behalf, and Janssen hereby expressly authorizes the Idenix CRO to perform the
bioanalysis of the Idenix Compound in accordance with the applicable Protocol on
Idenix’s behalf.

Neither Janssen nor Idenix shall perform, or have performed on its behalf, any
bioanalysis of any biological samples collected pursuant to the applicable
Protocol, which bioanalysis shall be conducted only by the Janssen CRO with
respect to the bioanalysis of the 435 Compound and/or 055 Compound and only by
the Idenix CRO with respect to the bioanalysis of the Idenix Compound.

4. Data exchange

The Janssen CRO and the Idenix CRO will conduct the bioanalysis according to the
applicable Protocol. Upon completion, each will provide the data to Idenix for
further analysis. Bioanalysis data will be considered Study Data under this
Agreement.

 

3



--------------------------------------------------------------------------------

EXHIBIT E

Budget Summary

IDX719/Simeprevir DDI

$[**] USD – Celerion Budget (attached)

$[**] USD – Estimated Clinical Monitoring Costs

Total: $[**] USD

IDX719/Simeprevir/055r DDI

Estimated Total Cost: $[**] USD

[**]

IDX719/Simeprevir Phase 2

[**]

Estimated cost/subject = $[**] USD

Estimated Total Cost = $[**] USD

[**].

IDX719/Simeprevir/055r Phase 2

[**]

Estimated cost/subject = $[**] USD

Estimated Total Cost = $[**] USD

Note:

[**].

 

1



--------------------------------------------------------------------------------

EXHIBIT E

APPENDIX 1

DETAILED FEE BREAKDOWN

CELERIO

 

Sponsor: ldenix Pharmaceuticals/ Inc.

   Celerion Project No: AA99525

Compound/Drug: IDX719

   Number Of Subjects: [**]

Protocol Number: IDX-OGA-004

   Number Of Periods: [**]

Protocol Date: 12-Dec-2012

   Number Of Groups: [**]

Original Proposal Date: 30-Aug-2012

   Currency: USD

Revision Date: 20-Dec-2012

   Exchange Rate: 1.0000

Protocol Title: A Phase 11 Randomized1 Multiple-Dose Study to Evaluate the
Pharmacokinetic Drug-Drug

Interaction between IDX719 and Simeprevir in Healthy Subjects

 

Clinical Conduct

   $ [**]   

Clinical laboratory

   $ [**]   

Stipends

   $ [**]   

Clinical Pharmacology

   $ [**]   

Pass-Through

   $ [**]   

Project Management

   $ [**]   

Total Fee For Study

   $ [**]   

***This fee is valid 90 days from the Revised Proposal Date ***

  

[**]% to Clinical Conduct, [**]% to Clinical Laboratory, [**]% to Clinical
Pharmacology and [**]% to Project Management

 

2



--------------------------------------------------------------------------------

EXHIBIT F

 

LOGO [g443812g79v80.jpg]

DRAFT – NOT FOR IMMEDIATE RELEASE

IDENIX PHARMACEUTICALS CONTACTS:

KELLY BARRY (617) 995-9033 (MEDIA)

TERI DAHLMAN (617) 995-9807 (INVESTORS)

IDENIX PHARMACEUTICALS ANNOUNCES COLLABORATION WITH

JANSSEN TO INITIATE PHASE II ALL-ORAL COMBINATION STUDIES

INCLUDING IDX719, SIMEPREVIR (TMC435) AND TMC647055 FOR THE

TREATMENT OF HEPATITIS C VIRUS (HCV)

CAMBRIDGE, Mass., January x, 2013 – Idenix Pharmaceuticals, Inc. (NASDAQ: IDIX),
a biopharmaceutical company engaged in the discovery and development of drugs
for the treatment of human viral diseases, today announced a non-exclusive
collaboration with Janssen Pharmaceuticals, Inc. for the clinical development of
an all-oral direct-acting antiviral (DAA) HCV combination therapy. The
collaboration will evaluate combinations including IDX719, Idenix’s once-daily
pan-genotypic NS5A inhibitor, simeprevir (TMC435), a once-daily protease
inhibitor jointly developed by Janssen and Medivir AB, and TMC647055, a
once-daily non-nucleoside polymerase inhibitor, boosted with low dose ritonavir,
being developed by Janssen.

Clinical development plans include an initial drug-drug interaction study to
begin in the first quarter of 2013, followed by appropriate phase II studies as
agreed between the companies, and pending approval from regulatory authorities.
The phase II program is expected to first evaluate the two-DAA combination of
IDX719 and simeprevir plus ribavirin for 12 weeks in treatment-naïve
HCV-infected patients. Subsequently, the companies plan to evaluate a three-DAA
combination of IDX719, simeprevir, TMC647055/r, with and without ribavirin. The
clinical trials will be conducted by Idenix. Both companies retain all rights to
their respective compounds under this agreement.

“We are very pleased to be working with Janssen and look forward to initiating a
phase II study in the first quarter of this year,” said Ron Renaud, Idenix’s
President and Chief Executive Officer. “This allows us to begin a key goal of
ours for 2013, which is to advance the IDX719 program as part of all-oral HCV
combinations in two- and three-drug regimens.”

ABOUT IDX719

IDX719 is an NS5A inhibitor with low picomolar, pan-genotypic antiviral activity
in vitro. To date, IDX719 has been safe and well tolerated after single and
multiple doses of up to 100 mg in healthy volunteers (n=36; up to 7 days
duration) and HCV-infected patients (n=69; up to 3 days duration). There have
been no treatment-emergent serious adverse events reported in the program.
IDX719 has demonstrated potent pan-genotypic antiviral activity in HCV-infected
patients with mean maximal viral load reductions up to approximately 4.0 log10
IU/Ml across HCV genotypes 1-4 in a proof-of-concept, three-day monotherapy
study.

 

1



--------------------------------------------------------------------------------

EXHIBIT F

ABOUT SIMEPREVIR (TMC435)

Simeprevir is a once-daily potent investigational hepatitis C protease inhibitor
in late Phase 3 clinical development being jointly developed by Janssen R&D
Ireland and Medivir AB to treat chronic hepatitis C virus infections. Simeprevir
is being investigated in combination with PegIFN/RBV in Phase 3 trials and is
also being evaluated with Direct-acting Antiviral (DAA) agents in three other
Phase 2 interferon-free combinations both with and without ribavirin (RBV). For
further details please visit http://www.medivir.com.

ABOUT TMC647055

TMC647055 is a potent non-nucleoside hepatitis C polymerase inhibitor with broad
genotypic coverage. TMC647055 is in Phase 2 clinical development and is
developed by Janssen R&D Ireland to treat chronic hepatitis C virus infections.
TMC647055 is being investigated in combination with other DAA agents in all oral
interferon-free regimens. There have been no treatment-emergent serious adverse
events reported in the program.

ABOUT HEPATITIS C

Hepatitis C virus is a common blood-borne pathogen infecting three to four
million people worldwide annually. The World Health Organization (WHO) estimates
that more than 170 million people worldwide are chronically infected with HCV,
representing a nearly 5-fold greater prevalence than human immunodeficiency
virus.

ABOUT IDENIX

Idenix Pharmaceuticals, Inc., headquartered in Cambridge, Massachusetts, is a
biopharmaceutical Company engaged in the discovery and development of drugs for
the treatment of human viral diseases. Idenix’s current focus is on the
treatment of patients with hepatitis C infection. For further information about
Idenix, please refer to www.idenix.com.

FORWARD-LOOKING STATEMENTS

This press release contains “forward-looking statements” for purposes of the
safe harbor provisions of The Private Securities Litigation Reform Act of 1995,
including but not limited to the statements regarding the Company’s future
business and financial performance. For this purpose, any statements contained
herein that are not statements of historical fact may be deemed forward-looking
statements. Without limiting the foregoing, the words “expect,” “plans,” “will,”
and similar expressions are also intended to identify forward-looking
statements, as are expressed or implied statements with respect to the Company’s
potential pipeline candidates, including any expressed or implied statements
regarding the efficacy and safety of IDX719 and the likelihood and success of
any future clinical trials involving IDX719. Actual results may differ
materially from those indicated by such forward-looking statements as a result
of risks and uncertainties, including but not limited to the following: there
can be no guarantees that the Company will advance any clinical product
candidate or other component of its potential pipeline to the clinic, to the
regulatory process or to commercialization; management’s expectations could be
affected by unexpected regulatory actions or delays; uncertainties relating to,
or unsuccessful results of, clinical trials, including additional data relating
to clinical trials evaluating its product candidates; the Company’s ability to
obtain additional funding required to conduct its research, development and
commercialization activities; competition in general; and the Company’s ability
to obtain, maintain and enforce patent and other intellectual property
protection for its product candidates and its discoveries. Such forward-looking
statements involve known and unknown risks, uncertainties and other factors that
may cause actual results to be materially different from any future results,
performance or achievements expressed or implied by such statements. These and
other risks which may impact management’s expectations are described in greater
detail under the

 

2



--------------------------------------------------------------------------------

EXHIBIT F

heading “Risk Factors” in the Company’s annual report on Form 10-K for the year
ended December 31, 2011 and the quarterly report on Form 10-Q for the quarter
ended September 30, 2012, each as filed with the Securities and Exchange
Commission (SEC) and in any subsequent periodic or current report that the
Company files with the SEC.

All forward-looking statements reflect the Company’s estimates only as of the
date of this release (unless another date is indicated) and should not be relied
upon as reflecting the Company’s views, expectations or beliefs at any date
subsequent to the date of this release. While Idenix may elect to update these
forward-looking statements at some point in the future, it specifically
disclaims any obligation to do so, even if the Company’s estimates change.

###

 

3



--------------------------------------------------------------------------------

EXHIBIT G

Compliance with Laws

 

1.1. Each Party acknowledges that the other Party aims to perform its
activities, and to have parties such as a Party hereunder who enters into
business arrangements with the other Party to perform their activities under
such arrangements, in accordance with the highest ethical standards and best
industry practices, including without limitation any voluntary codes of practice
applicable in the industry, applicable to its activities. The Parties agree to
use reasonable efforts to help ensure that the Parties do not fail to meet such
aim with respect to activities hereunder through any violation of the following,
to the extent applicable to the relevant Party’s activities: the U.S. Foreign
Corrupt Practices Act (the “FCPA”), the U.S. False Claims Act (the “FCA”), the
U.S. Anti-Kickback Statute (the “AKA”), the United Kingdom Bribery Act (the
“UKBA”), and any laws or regulations incorporated into governmental research
grants (e.g., rules governing grants from the National Institutes of Health, or
other governmental agencies.)

 

1.2. Each Party shall comply with all applicable laws and regulations concerning
its efforts under this Agreement in any country or jurisdiction where it is
providing work hereunder or otherwise applying to any of its activities under
this Agreement. Each Party shall use reasonable efforts to ensure that its
personnel performing hereunder become reasonably familiar with the FCPA, the
FCA, the UKBA and the AKA to the extent relevant to its personnel’s activities
under this Agreement, and their prohibitions and purposes, and each Party will
not undertake any actions in connection with this Agreement and the business
resulting therefrom that would violate the FCPA, the FCA, the UKBA and the AKA,
to the extent such statutes are applicable to its actions or business.
Accordingly, each Party hereby warrants that:

 

  (i) neither it nor its agents or employees performing duties under this
Agreement are excluded from a Federal health care program as outlined in
Sections 1128 and 1156 of the Social Security Act as set forth on the Office of
Inspector General of the Department of Health and Human Services List of
Excluded Individuals / Entities at
https://oig.hhs.gov/exclusions/exclusions_list.asp;

 

  (ii) neither it nor its agents or employees performing duties under this
Agreement are debarred by the FDA under 21 U.S.C. 335a as set forth on the FDA
Office of Regulatory Affairs Debarment List at
http://www.fda.gov/ora/compliance_ref/debar/;

 

  (iii) neither it, nor its agents or employees performing duties under this
Agreement, are otherwise excluded from contracting with the federal government
as set forth on the System for Award Management at
https://www.sam.gov/portal/public/SAM/?portal:componentId=7d526634-bb8c-40f9-a579-7061ad3477ac&portal:type=action&navigationalstate=JBPNS_rO0ABXd

 

1



--------------------------------------------------------------------------------

EXHIBIT G

cACJqYXZheC5mYWNlcy5wb3J0bGV0YnJpZGdlLlNUQVRFX0lEAAAAAQApdmlldzphODE5NDcxZC1kNjMwL

TQ0NzQtYmRkZS1kNGM0Njg5YTY3M2YAB19fRU9GX18*&interactionstate=JBPNS_rO0ABXc0ABBfanNmQnJ

pZGdlVmlld0lkAAAAAQATL2pzZi9uYXZpZ2F0aW9uLmpzcAAHX19FT0ZfXw**;

 

  (iv) it, or its agents or employees, if required, are duly licensed and in
good standing in accordance with applicable U.S. or state licensing requirements
in order to perform their duties under this Agreement;

 

  (v) no payment or offer to pay, or the giving or offering to give, anything of
value to an officer or employee of any government or a governmental department,
agency or instrumentality thereof (including, but not limited to, any health or
medical providers owned or controlled by a government), or to any political
party or any candidate for political office, shall be made with the purpose of
influencing any decisions favorable to either Party or its Affiliates in
connection with this Agreement and the business resulting therefrom, in
contravention of the FCPA or the laws of the country in which it is providing
work;

 

  (vi) it has not paid, nor offered or agreed to pay, nor caused to be paid,
directly or indirectly, any political contributions, fees or commissions to any
governmental employee or representative (including, but not limited to, any
employee of any health or medical provider owned or controlled by the
government) in connection with this Agreement and the business resulting
therefrom that would be a violation of the FCPA;

 

  (vii) it will not, directly or indirectly, in connection with this Agreement
and the business resulting therefrom, offer, pay, promise to pay, or authorize
the giving of money or anything of value to any governmental official or
representative, to any political party or official thereof, or to any candidate
for political office, or to any person, while knowing or having received an
indication or evidence that all or any portion of such money or thing of value
will be offered, given, or promised, directly or indirectly, to any government
official, to any political party or official thereof, or to any candidate to
political office, for the purpose of:

 

  a. influencing any act or decisions of such governmental official, political
party, political party official, or candidate for political office, in his/her
official capacity, including a decision to fail to perform his/her official
functions, in connection with this Agreement and the business resulting
therefrom; or

 

  b. inducing such official, political party, party official, or candidate to
use influence with the government or an instrumentality thereof to affect or
influence any act or decision of such government or instrumentality, in order to
assist Janssen or Idenix in obtaining or retaining business for or with, or
directing business to, any Affiliate or Third Party, in connection with this
Agreement and the business resulting therefrom.

 

2



--------------------------------------------------------------------------------

EXHIBIT G

 

  (viii) Each Party further agrees that if subsequent developments cause the
certifications and information reported herein to be no longer accurate or
complete, it will promptly so advise the other Party in writing.

 

1.3 In the event of a claim or investigation of a Party, or an official request
for a Party to cooperate with respect to any such claim or investigation, by a
Regulatory Authority or other legal authority having jurisdiction over such
Party, of an alleged violation of the FCPA arising from any activities conducted
by the other Party relating specifically to this Agreement, the other Party
shall reasonably provide such Regulatory Authority, or other legal authority
having jurisdiction over the investigated Party, with access to such other
Party’s facilities, records (financial and otherwise), and supporting
documentation, as reasonably requested by the investigated Party or its agents
in order to cooperate in connection with such claim or investigation.

 

1.4 During the Term, each Party shall maintain true and accurate records
documenting: (i) its interactions with any government, or its officials or
employees, relating to its activities in connection with the Collaboration
Trials; (ii) its payments made to any officials or employees of any government
or any department, agency or instrumentality thereof; and (iii) its political
contributions.

 

1.5 Each Party acknowledges and agrees that any breach of its obligations under
this Exhibit shall be a basis for notification of a material breach of this
Agreement.

 

1.6 Notwithstanding anything to the contrary in the Agreement but subject to the
last paragraph of Section 9.4 of the Agreement, a Party may disclose its terms
and conditions (including any financial terms) to any governmental authorities
in the U.S. or those in a country where it performs activities in connection
with the Collaboration Trials that such Party determines in good faith has a
legitimate need for access to such information for purposes of investigating or
determining either Party’s compliance with Applicable Law.

 

1.7 The Parties acknowledge that certain laws, now or in the future, may require
pharmaceutical, medical device and other companies to disclose information on
compensation, gifts or other remuneration provided to physicians, institutions,
and other health care professionals. Either Party may report information about
remuneration provided under this Agreement to the extent required under
applicable laws. The Parties acknowledge that once reported, such information
may be publicly accessible.

 

3